 



Exhibit 10.1
 
$250,000,000
CREDIT AGREEMENT
among
AMERICAN CELLULAR CORPORATION,
as Borrower,
The Guarantors from Time to Time Parties Hereto,
and
The Several Lenders
from Time to Time Parties Hereto,
and
BEAR STEARNS CORPORATE LENDING INC.,
as Administrative Agent
Dated as of August 7, 2006
 
BEAR, STEARNS & CO. INC., MORGAN STANLEY SENIOR FUNDING, INC. and LEHMAN
BROTHERS INC., as Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
SECTION 1.
  DEFINITIONS     49  
1.1
  Defined Terms     49  
1.2
  Other Definitional Provisions     24    
SECTION 2.
  AMOUNT AND TERMS OF TERM COMMITMENTS     24  
2.1
  Term Commitments     24  
2.2
  Procedure for Term Loan Borrowing     25  
2.3
  Repayment of Term Loans     25  
2.4
  Incremental Facilities     25    
SECTION 3.
  AMOUNT AND TERMS OF REVOLVING COMMITMENTS     26  
3.1
  Revolving Commitments     26  
3.2
  Procedure for Revolving Loan Borrowing     27  
3.3
  Swingline Commitment     27  
3.4
  Procedure for Swingline Borrowing; Refunding of Swingline Loans     27  
3.5
  Commitment Fees, etc     29  
3.6
  Termination or Reduction of Commitments     29  
3.7
  L/C Commitment     29  
3.8
  Procedure for Issuance of Letter of Credit     30  
3.9
  Fees and Other Charges     30  
3.10
  L/C Participations     30  
3.11
  Reimbursement Obligation of the Borrower     31  
3.12
  Obligations Absolute     32  
3.13
  Letter of Credit Payments     32  
3.14
  Applications     32    
SECTION 4.
  GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT     32  
4.1
  Optional Prepayments     32  
4.2
  Mandatory Prepayments     33  
4.3
  Conversion and Continuation Options     33  
4.4
  Limitations on Eurodollar Tranches     34  
4.5
  Interest Rates and Payment Dates     34  
4.6
  Computation of Interest and Fees     34  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page  
4.7
  Inability to Determine Interest Rate     34  
4.8
  Pro Rata Treatment and Payments     35  
4.9
  Requirements of Law     36  
4.10
  Taxes     37  
4.11
  Indemnity     39  
4.12
  Change of Lending Office     39  
4.13
  Replacement of Lenders     39  
4.14
  Evidence of Debt     40  
4.15
  Illegality     40    
SECTION 5.
  REPRESENTATIONS AND WARRANTIES     40  
5.1
  Financial Condition     41  
5.2
  No Change     41  
5.3
  Corporate Existence; Compliance with Law; Authorizations     41  
5.4
  Power; Authorization; Enforceable Obligations     42  
5.5
  No Legal Bar     42  
5.6
  Litigation     42  
5.7
  No Default; No Material Breach     42  
5.8
  Ownership of Property; Liens     42  
5.9
  Intellectual Property     42  
5.10
  Taxes     42  
5.11
  Federal Regulations     43  
5.12
  Labor Matters     43  
5.13
  ERISA     43  
5.14
  Investment Company Act; Other Regulations     43  
5.15
  Subsidiaries     43  
5.16
  Use of Proceeds     44  
5.17
  Environmental Matters     44  
5.18
  Accuracy of Information, etc     44  
5.19
  Security Documents     45  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page  
5.20
  Solvency     45  
5.21
  Senior Indebtedness     45  
5.22
  Real Property     45  
5.23
  FCC and PUC Matters     45  
5.24
  Permitted Acquisitions     46  
5.25
  Borrower Agreements     47    
SECTION 6.
  CONDITIONS PRECEDENT     47  
6.1
  Conditions to Initial Extension of Credit     47  
6.2
  Conditions to Each Extension of Credit     49    
SECTION 7.
  AFFIRMATIVE COVENANTS     50  
7.1
  Financial Statements     50  
7.2
  Certificates; Other Information     50  
7.3
  Payment of Obligations     51  
7.4
  Maintenance of Existence; Compliance     51  
7.5
  Maintenance of Property; Insurance     52  
7.6
  Inspection of Property; Books and Records; Discussions     52  
7.7
  Notices     52  
7.8
  Environmental Laws     53  
7.9
  Interest Rate Protection     53  
7.10
  Additional Collateral, etc     53  
7.11
  Further Assurances     56  
7.12
  Highland Acquisition     56    
SECTION 8.
  NEGATIVE COVENANTS     56  
8.1
  Financial Condition Covenants     56  
8.2
  Indebtedness     57  
8.3
  Liens     58  
8.4
  Fundamental Changes     60  
8.5
  Disposition of Property     60  
8.6
  Restricted Payments     61  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page  
8.7
  [Intentionally Omitted]     61  
8.8
  Investments     61  
8.9
  Optional Payments and Modifications of Certain Debt Instruments     62  
8.10
  Transactions with Affiliates     62  
8.11
  [Intentionally Omitted]     63  
8.12
  Hedge Agreements     63  
8.13
  Changes in Fiscal Periods     63  
8.14
  Negative Pledge Clauses     63  
8.15
  Clauses Restricting Subsidiary Distributions     63  
8.16
  Lines of Business     63  
8.17
  Amendments to Material Agreements     64  
8.18
  Use of Proceeds     64    
SECTION 9.
  EVENTS OF DEFAULT     64    
SECTION 10.
  THE AGENTS     67  
10.1
  Appointment     67  
10.2
  Delegation of Duties     68  
10.3
  Exculpatory Provisions     68  
10.4
  Reliance by Agents     68  
10.5
  Notice of Default     68  
10.6
  Non-Reliance on Agents and Other Lenders     69  
10.7
  Indemnification     69  
10.8
  Agent in Its Individual Capacity     69  
10.9
  Successor Administrative Agent     70  
10.10
  Agents Generally     70  
10.11
  The Bookrunners     70    
SECTION 11.
  MISCELLANEOUS     70  
11.1
  Amendments and Waivers     70  
11.2
  Notices     73  
11.3
  No Waiver; Cumulative Remedies     74  

iv



--------------------------------------------------------------------------------



 



                      Page  
11.4
  Survival of Representations and Warranties     74  
11.5
  Payment of Expenses and Taxes     74  
11.6
  Successors and Assigns; Participations and Assignments     75  
11.7
  Adjustments; Set-off     78  
11.8
  Counterparts     78  
11.9
  Severability     78  
11.10
  Integration     78  
11.11
  GOVERNING LAW     79  
11.12
  Submission To Jurisdiction; Waivers     79  
11.13
  Acknowledgments     79  
11.14
  Releases of Guarantees and Liens     79  
11.15
  Confidentiality     80  
11.16
  WAIVERS OF JURY TRIAL     80  
11.17
  Delivery of Addenda     80  
11.18
  Patriot Act     80  

ANNEX:

A   Pricing Grid

     
SCHEDULES:
   
I
  Commitments
1.1
  Mortgaged Properties
5.4
  Consents, Authorizations, Filings and Notices
5.15
  Subsidiaries
5.22
  Real Property
5.23
  FCC and PUC Matters
5.25
  Borrower Agreements
8.2(d)
  Existing Indebtedness
8.3(f)
  Existing Liens
 
   
EXHIBITS:
   
A
  Form of Addendum
B
  Form of Assignment and Assumption
C
  Form of Compliance Certificate
D
  Form of Guarantee and Collateral Agreement

v



--------------------------------------------------------------------------------



 



     
E
  Form of Prepayment Option Notice
F
  Form of Exemption Certificate
G-1
  Form of Term Note
G-2
  Form of Revolving Note
G-3
  Form Swingline Note
H
  Form of Closing Certificate
I-1
  Form of Legal Opinion of Mayer, Brown, Rowe & Maw LLP
I-2
  Form of Legal Opinion of Wilkinson Barker & Knauer LLP

vi



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT, dated as of August 7, 2006, among AMERICAN CELLULAR
CORPORATION, a Delaware corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”), the Subsidiary Guarantors (as defined below), ACC
HOLDINGS, LLC, an Oklahoma limited liability company (“Holdings”), as Guarantor,
and BEAR STEARNS CORPORATE LENDING INC., as administrative agent (in such
capacity, the “Administrative Agent”).
          WHEREAS, to provide funds (i) to finance working capital and other
general corporate needs of the Borrower and its Subsidiaries (including
Permitted Acquisitions), (ii) to finance the Highland Acquisition and (iii) to
pay fees and expenses incurred in connection with the transactions contemplated
herein, the Borrower has requested that the Lenders make certain credit
facilities available to the Borrower; and
          WHEREAS, the Lenders are willing to make such credit facilities
available to the Borrower upon and subject to the terms and conditions
hereinafter set forth;
          NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “Addendum:”: an instrument, substantially in the form of Exhibit A, by
which a Lender becomes a party to this Agreement as of the Closing Date.
          “Adjustment Date”: as defined in the Pricing Grid.
          “Administrative Agent”: as defined in the recitals to this Agreement.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
          “Agents”: the collective reference to the Administrative Agent and any
sub-agent of or successor to the Administrative Agent, which term shall include,
for purposes of Section 10 only, the Issuing Lender and the Swingline Lender.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to (a) until the Closing Date, the aggregate amount of such
Lender’s Commitments at such time and (b) thereafter, the sum of (i) the
aggregate then unpaid principal amount of such Lender’s Term Loans and (ii) the
amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.

vii



--------------------------------------------------------------------------------



 



          “Agreement”: this Credit Agreement.
          “Applicable Margin”: for each Type of Loan, the rate per annum set
forth under the relevant column heading below:

              Eurodollar Loans   Base Rate Loans
Revolving Loans and Swingline Loans
  2.25%   1.25%
Term Loans
  2.25%   1.25%

provided, that, on and after each Adjustment Date (as defined in the Pricing
Grid) occurring after the completion of two full fiscal quarters of the Borrower
after the Closing Date, the Applicable Margin with respect to Revolving Loans
and Swingline Loans will be determined pursuant to the Pricing Grid.
          “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.
          “Approved Fund”: as defined in Section 11.6.
          “Asset Sale”: any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by clause
(a), (b), (c) or (d) of Section 8.5).
          “Assignee”: as defined in Section 11.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit B.
          “Authorizations”: (i) all material filings, recordings, and
registrations with, and all material validations or exemptions, approvals,
orders, authorizations, consents, franchises, licenses, certificates, and
permits from, any Governmental Authority (other than the FCC and applicable
PUCs), including without limitation, any of the foregoing authorizing or
permitting the acquisition, construction, or operation of any System and
(ii) all material filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, the FCC and any applicable
PUCs, including authorizing or permitting the acquisition, construction, or
operation of any System and the use of any radiofrequency spectrum.
          “Available Revolving Commitment”: as to any Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Commitment then in effect over (b) such Lender’s Revolving Extensions of Credit
then outstanding; provided, that, in calculating any Lender’s Revolving
Extensions of Credit for the purpose of determining such Lender’s Available
Revolving Commitment pursuant to Section 3.5, the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
          “Base Rate”: for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. For purposes hereof: “Prime Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Reference Lender
as its prime rate in effect at its principal office in New York City (the Prime
Rate not being intended to be the lowest rate of interest charged by the
Reference Lender in connection with extensions of credit to debtors). Any change

2



--------------------------------------------------------------------------------



 



in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
          “Base Rate Loans”: Loans the rate of interest applicable to which is
based upon the Base Rate.
          “Benefitted Lender”: as defined in Section 11.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble to this Agreement.
          “Borrower Credit Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrower Hedge Agreement Obligations”: as defined in the Guarantee
and Collateral Agreement.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Borrower Indenture”: each Existing Indenture and any future
indentures of the Borrower or any other Group Member to the extent permitted
hereunder.
          “Business”: as defined in Section 5.17(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

3



--------------------------------------------------------------------------------



 



          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 6.1 shall have been satisfied or waived, which date is August 7,
2006.
          “CMRS Assets”: any CMRS System or Franchise Interest owned directly or
indirectly by any Person and used in connection with such Person’s CMRS
Business.
          “CMRS Business”: the business of owning or operating one or more CMRS
Systems and other business directly related thereto.
          “CMRS Entity”: a Person that provides, or is authorized to provide, a
commercial mobile radio service as defined in the Communications Act.
          “CMRS System”: a system providing commercial mobile radio service as
defined in the Communications Act.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
          “Commitment”: as to any Lender, the sum of the Tranche B Term
Commitment, the Delayed Draw Term Commitment and the Revolving Commitment of
such Lender.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.

4



--------------------------------------------------------------------------------



 



          “Communications Act”: collectively, the Federal Communications Act of
1934, as amended from time to time, the rules and regulations promulgated by the
FCC thereunder, the written policies and published orders and decisions of the
FCC, the terms and conditions of any FCC License, and court decisions
interpreting each of the foregoing, as in effect at any time.
          “Communications Regulatory Authority”: the FCC and each PUC.
          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit C.
          “Conduit Lender”: any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument,
subject to the consent of the Administrative Agent and the Borrower (which
consent shall not be unreasonably withheld); provided, that the designation by
any Lender of a Conduit Lender shall not relieve the designating Lender of any
of its obligations to fund a Loan under this Agreement if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated July 2006 and furnished to the Lenders.
          “Consolidated Current Assets”: at any date, all amounts (other than
cash and Cash Equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
          “Consolidated Current Liabilities”: at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries, (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein and (c) all accrued
dividends and non-cash dividends on preferred stock and accrued interest on
Indebtedness.
          “Consolidated EBITDA”: for any period, Consolidated Net Income for
such period plus, without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) customary
investment banking fees incurred in connection with acquisitions, divestitures
and financing transactions, (d) depreciation and amortization expense,
(e) amortization of intangibles (including, but not limited to, goodwill) and
organization costs, (f) any extraordinary charges or losses determined in
accordance with GAAP, (g) non-cash compensation expenses arising from the
issuance of stock, options to purchase stock and stock appreciation rights to
the management of the Borrower, and (h) any other non-cash charges, non-cash
expenses or non-cash losses of the Borrower or any of its Subsidiaries for such
period (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period); provided, however, that cash payments made in such
period or in any future period in respect of such non-cash charges, expenses or
losses (excluding any such charge, expense or loss incurred

5



--------------------------------------------------------------------------------



 



in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period) shall be subtracted from Consolidated
Net Income in calculating Consolidated EBITDA in the period when such payments
are made, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary income or gains determined in accordance with GAAP and (c) any
other non-cash income (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
that are described in the parenthetical to clause (h) above), all as determined
on a consolidated basis. For the purposes of calculating Consolidated EBITDA for
any twelve-month period (each, a “Reference Period”) pursuant to any
determination of the Consolidated Leverage Ratio, (i) if at any time during such
Reference Period the Borrower or any Subsidiary shall have made any Material
Disposition, the Consolidated EBITDA for such Reference Period shall be reduced
by an amount equal to the Consolidated EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period the Borrower or any Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means the Highland Acquisition and any other acquisition of property or series
of related acquisitions of property that (a) constitutes assets comprising all
or substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $5,000,000;
and “Material Disposition” means any Disposition of property or series of
related Dispositions of property that yields gross proceeds to the Borrower or
any of its Subsidiaries in excess of $5,000,000.
          “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Hedge Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).
          “Consolidated Leverage Ratio”: on any date of determination, the ratio
of (a) Consolidated Total Debt on such date to (b) Consolidated EBITDA as of the
most recently ended twelve-month period ending on the last day of the most
recent fiscal quarter.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided, that there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary.
          “Consolidated Secured Debt”: all Consolidated Total Debt secured by a
Lien on any assets of the Borrower or its Subsidiaries.

6



--------------------------------------------------------------------------------



 



          “Consolidated Secured Leverage Ratio”: on any date of determination,
the ratio of (a) Consolidated Secured Debt on such date to (b) Consolidated
EBITDA as of the most recently ended twelve-month period ending on the last day
of the most recent fiscal quarter.
          “Consolidated Senior Debt”: Consolidated Total Debt other than
Subordinated Debt.
          “Consolidated Senior Leverage Ratio”: on any date of determination,
the ratio of (a) Consolidated Senior Debt on such date to (b) Consolidated
EBITDA as of the most recently ended twelve-month period ending on the last day
of the most recent fiscal quarter.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP. For purposes of
calculating the definitions of “Consolidated Leverage Ratio”, “Consolidated
Senior Leverage Ratio” and “Consolidated Secured Leverage Ratio”, Consolidated
Total Debt, shall not include (i) proceeds in excess of the stated principal
amount of the applicable instrument related to such Indebtedness or (ii) the
aggregate undrawn amount of letters of credit permitted by Section 8.2(n).
          “Consolidated Working Capital”: at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.
          “Default”: any of the events specified in Section 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Delayed Draw Commitment Fee Rate”: (i) 0.75% per annum for the period
from the Closing Date to December 7, 2006, (ii) 1.25% per annum for the period
from December 7, 2006 to April 7, 2007 and (iii) 1.75% per annum for the period
from April 7, 2007 through the Delayed Draw Commitment Termination Date.
          “Delayed Draw Commitment Termination Date”: the earlier to occur of
(i) the third Delayed Draw Funding Date and (ii) August 7, 2007.
          “Delayed Draw Funding Date” : any date on which the borrowing of
Delayed Draw Term Loans is made.
          “Delayed Draw Term Commitment” : as to any Lender, the obligation of
such Lender, if any, to make a Delayed Draw Term Loan to the Borrower hereunder
in a principal amount not to exceed the amount set forth under the heading
“Delayed Draw Term Commitment” under such Lender’s name on such Lender’s
Addendum, as the same may be changed from time to time pursuant to the terms
hereof. The original aggregate amount of the Delayed Draw Term Commitment is
$100,000,000.
          “Delayed Draw Term Lender” : each Lender that has a Delayed Draw Term
Commitment or holds a Delayed Draw Term Loan.
          “Delayed Draw Term Loan” : as defined in Section 2.1(b).
          “Delayed Draw Term Percentage”: as to any Delayed Draw Term Lender at
any time, the percentage which such Lender’s Delayed Draw Term Commitment then
constitutes of the aggregate Delayed Draw Term Commitments.

7



--------------------------------------------------------------------------------



 



          “Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Documentation Agent”: as defined in the preamble to this Agreement.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of Borrower or Holdings
organized under the laws of any jurisdiction within the United States.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “Equipment Lease and Switch Sharing Agreements” means the three
Equipment Lease Agreements and the three Switch Sharing Agreements between
Dobson Operating Co., LLC and the Borrower, and the one Equipment Lease
Agreement between Sygnet Communications, Inc. and the Borrower, all dated as of
January 1, 2003, which provide for the leasing or sharing of certain
telecommunications equipment between the parties thereto, including any
amendments or modifications thereto; provided, however, that such amendments or
modifications may not adversely affect the Borrower when compared with the
provisions in place immediately prior to the time of such amendment.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Telerate screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Telerate screen (or otherwise on such screen),
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying eurodollar rates as may be
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two Business Days prior to
the beginning of such Interest Period in the interbank eurodollar market where
its eurodollar and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

8



--------------------------------------------------------------------------------



 



          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate
1.00 — Eurocurrency Reserve Requirements
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans
under a particular Facility the then current Interest Periods with respect to
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
          “Event of Default”: any of the events specified in Section 9;
provided, that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
          “Excess Cash Flow”: for any fiscal year of the Borrower, the excess,
if any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash loss on the Disposition of
Property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Capital Expenditures (excluding the principal amount of Indebtedness incurred to
finance such expenditures (but including repayments of any such Indebtedness
incurred during such period or any prior period) and any such expenditures
financed with the proceeds of any Reinvestment Deferred Amount), (iii) the
aggregate amount of all prepayments of Revolving Loans and Swingline Loans
during such fiscal year to the extent accompanying permanent optional reductions
of the Revolving Commitments and all optional prepayments of the Term Loans
during such fiscal year, (iv) the aggregate amount of all regularly scheduled
principal payments of Funded Debt (including the Term Loans) of the Borrower and
its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), (v) increases in Consolidated Working
Capital for such fiscal year, and (vi) the aggregate net amount of non-cash gain
on the Disposition of Property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income.
          “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of
which either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Borrower Credit
Agreement Obligations, would, in the good faith judgment of the Borrower, result
in adverse tax consequences to the Borrower.
          “Excluded Indebtedness”: all Indebtedness permitted by clauses (a),
(b), (c), (e), (h), (i), (j), (k) and (m) of Section 8.2.
          “Existing Indentures”: the Senior Note Indenture and the Senior
Subordinated Note Indenture (as the same may be amended, supplemented or
otherwise modified from time to time in accordance with Section 8.9).
          “Facility”: each of (a) the Tranche B Term Commitments and the Tranche
B Term Loans made thereunder (the “Tranche B Term Facility”), (b) the Delayed
Draw Term Commitments and the

9



--------------------------------------------------------------------------------



 



           Delayed Draw Term Loans made thereunder (the “Delayed Draw Term
Facility”), and (c) the Revolving Commitments and the extensions of credit made
thereunder (the “Revolving Facility”).
          “Facilities Increase” as defined in Section 2.4(a) hereof.
          “Facilities Increase Date” as defined in Section 2.4(c) hereof.
          “Facilities Increase Notice”: a notice from the Borrower to the
Administrative Agent requesting a Facilities Increase, which may include any
proposed term and condition for such proposed Facilities Increase but shall
include in any event the amount of such proposed Facilities Increase.
          “Fair Market Value”: (a) with respect to any asset or group of assets
(other than a marketable security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset, as reasonably determined by the Board of
Directors of the Borrower or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable security at any date, the closing sale price of such security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such security, the final price for the purchase of such
security at face value quoted on such business day by a financial institution of
recognized standing regularly dealing in securities of such type and selected by
the Borrower and reasonably approved by the Administrative Agent.
          “FCC”: the Federal Communications Commission and any successor
regulatory body.
          “FCC License”: each Authorization which is issued by the FCC from time
to time for the Borrower and its Subsidiaries to operate each of the Systems.
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Reference Lender
from three federal funds brokers of recognized standing selected by it.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Franchise Interest”: any direct or indirect ownership in any Person
that is a CMRS Entity.
          “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrower, Indebtedness in respect of the
Loans.

10



--------------------------------------------------------------------------------



 



          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to Holdings, the Borrower
and its Subsidiaries.
          “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by Holdings, the Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit D.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
          “Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.
          “Hedge Agreements”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for

11



--------------------------------------------------------------------------------



 



payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Hedge Agreement.
          “Highland Acquisition”: the acquisition of Highland Cellular, LLC
pursuant to the Highland Acquisition Agreement.
          “Highland Acquisition Agreement”: the Agreement and Plan of Merger
dated as of May 10, 2006 by and among the Borrower, Highland Acquisition Sub,
LLC, a Delaware limited liability company, Highland Cellular, LLC, a Delaware
limited liability company, Highland Cellular Holdings, Inc., a Delaware
corporation, Highland Cellular Holdings, Inc., as the equityholders’
representative, Tom Attar and Faramarz Attar.
          “Highland Acquisition Documentation”: collectively, the Highland
Acquisition Agreement and all schedules, exhibits and annexes thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith.
          “Highland Acquisition Closing”: the “Closing” as defined in the
Highland Acquisition Agreement.
          “Holdings”: as defined in the preamble to this Agreement.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise acquire any Capital Stock of
such Person (other than any such Capital Stock which has a stated maturity of at
least 180 days after the Term Loan Maturity Date and may not be required to be
repaid, redeemed, purchased , retired, defeased or otherwise acquired on or
prior to such date), in the case of redeemable preferred stock, at the greater
of its voluntary liquidation preference and its involuntary liquidation
preference plus accrued and unpaid dividends, (h) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor. For
purposes of clause (j) above, the principal amount of Indebtedness in respect of
Hedge Agreements shall equal the amount that would be payable (giving effect to
netting) at such time if such Hedge Agreement were terminated.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.

12



--------------------------------------------------------------------------------



 



          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
          “Interest Payment Date”: (a) as to any Base Rate Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurodollar Loan having an Interest Period of three months or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof (if interest is payable on such date) and
(e) as to any Swingline Loan, the day that such Loan is required to be paid.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six or (if
available to all Lenders under the relevant Facility) nine or twelve months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Credit Termination Date or
beyond the Term Loan Maturity Date, as the case may be; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: as defined in Section 8.8.
          “Issuing Lender”: [General Electric], in its capacity as issuer of any
Letter of Credit.
          “L/C Commitment”: $15,000,000.

13



--------------------------------------------------------------------------------



 



          “L/C Fee Payment Date”: the last day of each March, June, September
and December and the last day of the Revolving Commitment Period.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.11.
          “L/C Participants”: the collective reference to all the Revolving
Lenders other than the Issuing Lender.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Letters of Credit”: as defined in Section 3.7(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents and the
Notes.
          “Loan Parties”: each Group Member that is a party to a Loan Document.
          “Majority Facility Lenders”: (i) with respect to the Revolving Loans,
the holders of more than 50% of the Total Revolving Commitments and Total
Revolving Extensions of Credit (or, following any termination of the Revolving
Commitments, the holders of more than 50% of the Total Revolving Extensions of
Credit), (ii) with respect to the Tranche B Term Loans, the holders of more than
50% of the Tranche B Term Loans and Tranche B Term Commitments (or, following
any termination of the Tranche B Term Commitments, the holders of more than 50%
of the Tranche B Term Loans) and (iii) with respect to the Delayed Draw Term
Loans, the holders of more than 50% of the Delayed Draw Term Loans and Total
Delayed Draw Commitments (or, following any termination of the Delayed Draw Term
Commitments, the holders of more than 50% of the Delayed Draw Term Loans);
provided, however, that following the termination of the Tranche B Term
Commitments and Delayed Draw Term Commitments, the “Majority Facility Lenders”
with respect to the Term Loans shall be the holders of more than 50% of the Term
Loans.
          “Management Agreement”: the Management Agreement dated as of
August 19, 2003 between Parent and Borrower, as the same may be amended,
otherwise modified or replaced from time to time.
          “Material Adverse Effect”: a material adverse effect on (a) the
transactions contemplated by the Loan Documents, (b) the business, assets,
property, financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (c) the validity or enforceability of this
Agreement or any of the other Loan Documents or the rights or remedies of the
Agents or the Lenders hereunder or thereunder.

14



--------------------------------------------------------------------------------



 



          “Material Agreements”: the Management Agreement, the Borrower
Indentures, the Tax Allocation Agreement and the Roaming Agreement.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Mortgaged Properties”: the real properties listed on Schedule 1.1, as
to which the Administrative Agent for the benefit of the Secured Parties shall
be granted a Lien pursuant to the Mortgages.
          “Mortgages”: each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Administrative Agent for the
benefit of the Secured Parties, in form and substance reasonably satisfactory to
the Administrative Agent (with such changes thereto as shall be advisable under
the law of the jurisdiction in which such mortgage or deed of trust is to be
recorded).
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received) of such Asset
Sale or Recovery Event, net of attorneys’ fees, accountants’ fees, investment
banking fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset that is the subject
of such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and any reserve for adjustment in
respect of the sale price of such asset or assets established in accordance with
GAAP (provided that following the termination of such reserves proceeds equal to
any unused reserves shall be applied in accordance with Section 4.2) and (b) in
connection with any incurrence of Indebtedness, the cash proceeds received from
such incurrence, net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.
          “Non-Consenting Lender”: as defined in Section 11.1.
          “Non-Excluded Taxes”: as defined in Section 4.10(a).
          “Non-U.S. Lender”: as defined in Section 4.10(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: as defined in the Guarantee and Collateral Agreement.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

15



--------------------------------------------------------------------------------



 



          “Parent”: Dobson Communications Corporation, an Oklahoma corporation.
          “Participant”: as defined in Section 11.6(c).
          “Patriot Act” : the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Permitted Acquisition”: any acquisition of all or substantially all
of the assets of, or Capital Stock of, a Person, that satisfies each of the
following conditions: (a) (i) all transactions related thereto shall be
consummated without material contravention of any applicable Requirements of Law
and Authorizations, (ii) 75% of the Capital Stock of any acquired or newly
formed corporation, partnership, association or other business entity is owned
directly by the Borrower or a Loan Party which is a Subsidiary of the Borrower
and a Domestic Subsidiary, and all actions required to be taken, if any, with
respect to such acquired or newly formed Subsidiary under Section 7.10 shall
have been taken, (iii) such acquisition shall have been approved and recommended
by the board of directors or equivalent governing body of the Person to be
acquired or from which such assets are to be acquired and such approval and
recommendation has not been withdrawn, (iv) immediately before and after giving
effect thereto, each material Authorization issued by any Communications
Regulatory Authority with respect to any Person or business unit to be acquired
in connection with such acquisition shall be in full force and effect, valid,
binding, enforceable, and subsisting without any defaults (except defaults which
could not reasonably be expected to result in the termination, revocation or
non-renewal of such Authorization) thereunder or enforceable materially adverse
limitations thereon and shall not be subject to any proceedings or claims
(except proceedings or claims which could not reasonably be expected to result
in the termination, revocation or non-renewal of such Authorization) opposing
the issuance, development, or use thereof or contesting the validity thereof
unless the acquiring Person has entered into an agreement with the seller of
such Authorization protecting such Person from such adverse limitations,
proceedings, or claims, which agreement shall be on terms and conditions, and
from a Person whose credit is, reasonably satisfactory to Administrative Agent,
(v) immediately before and after giving effect thereto, the acquiring Person
shall be Solvent and the Borrower, on a consolidated basis, shall be Solvent,
(vi) immediately before and after giving effect thereto, the Consolidated
Leverage Ratio shall not exceed 6.50 to 1.00, (viii) immediately before and
after giving effect thereto, the Consolidated Secured Leverage Ratio shall not
exceed 2.75 to 1.00, (vii) immediately before and after giving effect thereto,
no Default or Event of Default has occurred and is continuing and (viii) any
acquired entities or business units are in a similar line of business to the
Borrower and (b) if the aggregate consideration payable (including any deferred
consideration and non-cash consideration, including assumed Indebtedness) for
such Permitted Acquisition equals or exceeds $25,000,000, upon the consummation
thereof, the Borrower shall deliver to the Administrative Agent (i) a pro forma
income statement for the most recently available last four fiscal quarters and
pro forma balance sheet for the most recently available fiscal quarter of the
Borrower and its Subsidiaries (after giving effect to such acquisition) together
with the respective amounts of each such acquired Person’s or business’s actual
and contingent liabilities to the extent that such liabilities would be recourse
to the Borrower or its Subsidiaries (ii) an officer’s certificate certifying
compliance with each of the requirements under clause (a) above (including the
Consolidated Leverage Ratio and Senior Secured Leverage Ratio) and containing
all information necessary for determining such compliance, together with all
relevant financial statements, projections and information, in each case,
satisfactory to the Administrative Agent.
          “Permitted Asset Sale”: a Disposition of any property by the Borrower
or its Subsidiaries (other than a Disposition permitted by Section 8.5(a), (b),
(c), (d) or (e)); provided, that (i) no Default or Event of Default is
continuing or would result therefrom and (ii) either (a) before and after giving
effect to such Disposition, the Consolidated Leverage Ratio shall not exceed
6.50 to 1.00 or (b) the

16



--------------------------------------------------------------------------------



 



Consolidated Leverage Ratio does not exceed the Consolidated Leverage Ratio
before giving effect to such Disposition.
          “Permitted Asset Swap”: a Disposition of CMRS Assets owned by the
Borrower or any of its Subsidiaries that satisfies each of the following
conditions: (i) such Disposition shall be in substantially contemporaneous
exchange for the acquisition of other CMRS Assets, (ii) such acquisition of
other CMRS Assets shall be a Permitted Acquisition, (iii) immediately prior to
and after giving effect to the Disposition of such CMRS Assets and acquisition
of other CMRS Assets, no Default or Event of Default shall have occurred and be
continuing or could reasonably be expected to result therefrom, (iv) the
consideration received for such Disposition shall be at least equal to the Fair
Market Value of the CMRS Assets Disposed of and such Disposition does not have
any materially adverse tax consequences to any Group Member, (v) the
Consolidated Leverage Ratio shall not exceed 6.50 to 1.00, (vi) the Consolidated
Secured Leverage Ratio does not exceed 2.75 to 1.00, (vii) no Default or Event
of Default has occurred and is continuing, (viii) any swapped entities or assets
are in a similar line of business to the Borrower, (ix) any cash consideration
received after giving effect to such Disposition and substantially
contemporaneous acquisition shall, in each case be a bona fide means of
equalizing the value between the CMRS Assets Disposed of and (x) if the
aggregate consideration payable (including any deferred consideration and
non-cash consideration, including assumed Indebtedness) for such Permitted Asset
Swap equals or exceeds $25,000,000, upon the consummation thereof, the Borrower
shall deliver to the Administrative Agent (a) a pro forma income statement for
the most recently available last four fiscal quarters and pro forma balance
sheet for the most recently available fiscal quarter of the Borrower and its
Subsidiaries (after giving effect to such Permitted Asset Swap) together with
the respective amounts of each such acquired Person’s or business’s actual and
contingent liabilities to the extent that such liabilities would be recourse to
the Borrower or its Subsidiaries and (b) an officer’s certificate certifying
compliance with each of the foregoing requirements (including the Consolidated
Leverage Ratio and Senior Secured Leverage Ratio) and containing all information
necessary for determining such compliance, together with all relevant financial
statements, projections and information, in each case, satisfactory to the
Administrative Agent.
          “Permitted Payments”: as defined in Section 8.6(c).
          “Permitted Refinancing”: a refinancing, extension or renewal of any
Indebtedness of the Borrower or its Subsidiaries; provided, that (i) no Default
or Event of Default is continuing or would result therefrom, (ii) after giving
effect to such refinancing, extension or renewal, such Indebtedness is not
secured by a Lien on any assets of the Borrower or its Subsidiaries,
(iii) before and after giving effect to such refinancing, extension or renewal,
either the Consolidated Leverage Ratio does not exceed 6.50 to 1.00 or the
Consolidated Senior Leverage Ratio does not exceed 5.5 to 1.00, (iv) such
refinancing, extension or renewal is permitted under each Borrower Indenture and
Subordinated Debt Agreement, (v) after giving effect to such refinancing,
extension or renewal, such Indebtedness has a maturity no less than 180 days
after the Term Loan Maturity Date, (vi) such Indebtedness is refinanced,
extended or renewed on prevailing market terms, including with respect to
interest rates, (vii) after giving effect to such refinancing, extension or
renewal, such Indebtedness terms which are not materially less favorable to the
Lenders; provided that Indebtedness incurred to refinance the Senior
Subordinated Notes shall not be required to be Subordinated Debt, and (viii) any
modifications to the amortization with respect to such Indebtedness shall have
been approved by the Administrative Agent.
          “Permitted Unsecured Debt”: as defined in Section 8.2(i).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

17



--------------------------------------------------------------------------------



 



          “Plan”: at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Pricing Grid”: the pricing grid attached hereto as Annex A.
          “Pro Forma Balance Sheet”: as defined in Section 5.1(a).
          “Projections”: as defined in Section 7.2(c).
          “Properties”: as defined in Section 5.17(a).
          “Property”: any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.
          “PUC”: any state regulatory agency or governmental authority that
exercises jurisdiction over the provision of commercial mobile radio services or
any services incidental thereto.
          “PUC Authorization”: any Authorization issued by any applicable PUC
from time to time that is required for the Borrower and its Subsidiaries to
enter into operations of a System.
          “Qualified Counterparty”: with respect to any Specified Hedge
Agreement, any counterparty thereto that, at the time such Specified Hedge
Agreement was entered into, was a Lender, an Affiliate of a Lender, an Agent or
an Affiliate of an Agent; provided, that, in the event a counterparty to a
Specified Hedge Agreement at the time such Specified Hedge Agreement was entered
into was a Qualified Counterparty, such counterparty shall constitute a
Qualified Counterparty hereunder and under the other Loan Documents.
          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member.
          “Reference Lender”: The Bank of New York.
          “Refunded Swingline Loans”: as defined in Section 3.4.
          “Refunding Date”: as defined in Section 3.4.
          “Register”: as defined in Section 11.6(b)(iv).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 3.11 for amounts drawn under
Letters of Credit.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Term Loans or reduce the
Revolving Commitments pursuant to Section 4.2(b) as a result of the delivery of
a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.

18



--------------------------------------------------------------------------------



 



          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale
subject to Section 4.2(b) or Recovery Event to acquire or repair assets useful
in its business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the business of the Borrower and its Subsidiaries.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring eighteen months after such
Reinvestment Event and (b) the date on which the Borrower shall have determined
not to, or shall have otherwise ceased to acquire or repair assets useful in its
business with all or any portion of the relevant Reinvestment Deferred Amount.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28,         .29, .30, .31, .32, .34 or .35 of
PBGC Reg. § 4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
sum of (i) the aggregate unpaid principal amount of the Term Loans then
outstanding and the Tranche B Term Loan Commitments then in effect or, if the
Tranche B Term Commitments have been terminated, the total Tranche B Term Loans
then outstanding, and the Delayed Draw Term Loan Commitments then in effect or,
if the Delayed Draw Term Commitments have been terminated, the total Delayed
Draw Term Loans then outstanding and (ii) the Total Revolving Commitments then
in effect or, if the Revolving Commitments have been terminated, the Total
Revolving Extensions of Credit then outstanding.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law (including the Communications Act), treaty, rule or
regulation or determination of an arbitrator or a court or of the FCC, any PUC
or any other Governmental Authority, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.
          “Responsible Officer”: the chief executive officer, president, chief
financial officer or treasurer of the Borrower, but in any event, with respect
to financial matters, the chief financial officer or treasurer of the Borrower.
          “Restricted Payments”: (i) dividends, redemptions, repurchases,
defeasance, retirement and all distributions with respect to Capital Stock
(whether in the form of debt, equity or otherwise); (ii) Capital Expenditures in
excess of the amounts permitted by Section 8.1(b); (iii) any prepayment,
redemption or repurchase of any Indebtedness (other than Indebtedness permitted
by clauses (a), (b), (c), (e), (k), (l) and (m) of Section 8.2) and (iv) other
payments in respect of Investments (other than transactions expressly permitted
by Section 8.8), transactions with Affiliates (other than transactions expressly
permitted in Section 8.10)) and Hedge Agreements (other than transactions
expressly permitted by Section 8.12).
          “Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal

19



--------------------------------------------------------------------------------



 



and/or face amount not to exceed the amount set forth under the heading
“Revolving Commitment” under such Lender’s name on such Lender’s Addendum or in
the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $50,000,000.
          “Revolving Commitment Period”: the period from and including the
Closing Date to the Revolving Credit Termination Date.
          “Revolving Commitment Fee Rate”: 0.50% per annum.
          “Revolving Credit Termination Date”: August 7, 2011 or if, the Senior
Notes Refinancing has not occurred, then, February 1, 2011.
          “Revolving Extensions of Credit”: as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.
          “Revolving Lender”: each Lender that has a Revolving Commitment or
that holds Revolving Loans.
          “Revolving Loans”: as defined in Section 3.1(a).
          “Revolving Percentage”: as to any Revolving Lender at any time, the
percentage which such Lender’s Revolving Commitment then constitutes of the
Total Revolving Commitments (or, at any time after the Revolving Commitments
shall have expired or terminated, the percentage which the aggregate principal
amount of such Lender’s Revolving Loans then outstanding constitutes of the
aggregate principal amount of the Revolving Loans then outstanding).
          “Roaming Agreement”: the InterCarrier Multi-standard Roaming Agreement
by and among Cingular Wireless LLC, Dobson Cellular Systems, Inc. and the
Borrower, dated as of August 12, 2005, as amended, supplemented or otherwise
modified from time to time.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: the collective reference to the Lenders, the
Agents, the Qualified Counterparties, the Issuing Lender and the Swingline
Lender.
          “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
Obligations.
          “Senior Note Indenture”: the Indenture, dated as of August 8, 2003,
entered into by the Borrower and certain of its Subsidiaries in connection with
the issuance of the Senior Notes, together with all instruments, amendments,
modifications, supplements and other agreements entered into by the Borrower or
certain of its Subsidiaries in connection therewith, to the extent permitted
hereunder.
          “Senior Notes”: the 10.00% notes of the Borrower issued pursuant to
the Senior Note Indenture.

20



--------------------------------------------------------------------------------



 



          “Senior Notes Refinancing”: either (a) the repayment of the Senior
Notes in full or (b) a Permitted Refinancing of the Senior Notes in full on
terms which are not materially less favorable to the Lenders than terms of the
Senior Notes in effect on the date hereof and with a maturity date which is not
earlier than February 7, 2014.
          “Senior Subordinated Note Indenture”: the Indenture, dated March 14,
2001, as amended by the First Supplemental Indenture, dated as of August 19,
2003, entered into by the Borrower and certain of its Subsidiaries in connection
with the issuance of the Senior Subordinated Notes, together with all
instruments, amendments, modifications, supplements and other agreements entered
into by the Borrower or certain of its Subsidiaries in connection therewith, to
the extent permitted hereunder.
          “Senior Subordinated Notes”: the 91/2% subordinated notes of the
Borrower issued pursuant to the Senior Subordinated Note Indenture.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) ”debt” means liability on a “claim”, and
(ii) ”claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
          “Specified Change of Control”: any event constituting a “change of
control” (as such term is defined in any Borrower Indenture or other instrument
governing the terms of any Group Member Indebtedness or in any certificate of
designation or exchange debenture with respect to any Group Member preferred
stock or other long-term Indebtedness or preferred stock of any Group Member or
any of its Subsidiaries) which causes any Indebtedness of any Group Member
(other than the Senior Subordinated Notes) in an aggregate principal amount of
at least $20,000,000 to be declared to be due and payable, or be required to be
prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof).
          “Specified Hedge Agreement”: any Hedge Agreement (a) entered into by
(i) the Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty,
as counterparty and (b) that has been designated by such Qualified Counterparty
and the Borrower, by notice to the Administrative Agent, as a Specified Hedge
Agreement; provided, any release of Collateral or Guarantor effected in the
manner permitted by this Agreement shall not require the consent of holders of
obligations under Specified Hedge Agreements. The designation of any Hedge
Agreement as a Specified Hedge Agreement shall not create in favor of any
Qualified Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Guarantee and Collateral Agreement except as provided in
Section 11.14.

21



--------------------------------------------------------------------------------



 



          “Subordinated Debt”: any unsecured Indebtedness of the Borrower or its
Subsidiaries, no part of the principal of which is required to be paid (whether
by way of mandatory sinking fund, mandatory redemption or mandatory prepayment),
prior to February 7, 2014 and the payment of principal and interest of which and
other obligations of the Borrower in respect thereof are subordinated to the
prior payment in full of the obligations to the Administrative Agent and the
Required Lenders.
          “Subordinated Debt Agreement”: any agreement (including any Borrower
Indenture) pursuant to which any Subordinated Debt is issued.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Borrower.
          “Subsidiary Guarantor”: each Subsidiary of the Borrower other than
(i) any Excluded Foreign Subsidiary and (ii) Alton CellTelCo Partnership.
          “Supplemental Capital Expenditures”: for any period, the Capital
Expenditures, which have been consented to in writing by the Administrative
Agent, projected to be made in such period (in excess of the Capital
Expenditures permitted for such period by Section 8.1(b)) by the Borrower and
its Subsidiaries in connection with any Permitted Acquisition following the
Closing Date (other than the Highland Acquisition).
          “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000.
          “Swingline Lender”: Bear Stearns Corporate Lending Inc., in its
capacity as the lender of Swingline Loans.
          “Swingline Loans”: as defined in Section 3.3.
          “Swingline Participation Amount”: as defined in Section 3.4.
          “Systems”: each of the CMRS Systems, now owned or hereafter owned,
operated or managed by the Borrower and its Subsidiaries.
          “Taxes”: all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
with respect to such taxes or arising from the nonpayment thereof.
          “Tax Allocation Agreement”: the Tax Allocation Agreement effective as
of August 19, 2003 between the Parent and the Borrower, as the same may be
amended, otherwise modified or replaced from time to time.
          “Term Lenders”: the collective reference to the Tranche B Term Lenders
and the Delayed Draw Term Lenders.

22



--------------------------------------------------------------------------------



 



          “Term Loans”: the collective reference to the Tranche B Term Loans
(including any Tranche B Term Loans made pursuant to any Facilities Increase)
and Delayed Draw Term Loans.
          “Term Loan Maturity Date”: August 7, 2013 or, if, the Senior Notes
Refinancing has not occurred, then February 1, 2011.
          “Total Delayed Draw Commitments”: at any time, the aggregate amount of
the Delayed Draw Commitments then in effect.
          “Total Revolving Commitments”: at any time, the aggregate amount of
the Revolving Commitments then in effect.
          “Total Revolving Extensions of Credit”: at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
          “Total Tranche B Commitments”: at any time, the aggregate amount of
the Tranche B Term Commitments then in effect.
          “Tranche B Funding Date”: the Closing Date and any subsequent date on
which a borrowing of Tranche B Term Loans is made.
          “Tranche B Term Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower hereunder in a
principal amount not to exceed the amount set forth under the heading “Tranche B
Term Commitment” under such Lender’s name on such Lender’s Addendum, as the same
may be changed from time to time pursuant to the terms hereof. The original
aggregate amount of the Tranche B Term Commitments is $100,000,000.
          “Tranche B Commitment Termination Date”: the earlier to occur of
(i) the first Tranche B Funding Date following the Closing Date and
(ii) September 30, 2006.
          “Tranche B Term Lender”: each Lender that has a Tranche B Term
Commitment or that holds a Tranche B Term Loan.
          “Tranche B Term Loan”: as defined in Section 2.1(a).
          “Tranche B Term Percentage”: as to any Tranche B Lender at any time,
the percentage which such Lender’s Tranche B Term Commitment then constitutes of
the aggregate Tranche B Term Commitments.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
          “Unasserted Contingent Liabilities”: as defined in the Guarantee and
Collateral Agreement.
          “United States”: the United States of America.
          “Voting Power”: with respect to any Person, the rights attributable to
ownership of the Capital Stock of any class or kind ordinarily to vote for the
election of directors, managers or other voting members of the governing body of
such Person.

23



--------------------------------------------------------------------------------



 



          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and (iii) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided, that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS
          2.1 Term Commitments. (a) Tranche B Term Loans. Subject to the terms
and conditions hereof, on or prior to the Tranche B Loan Commitment Termination
Date, each Tranche B Term Lender severally agrees to make a term loan (a
“Tranche B Term Loan”) to the Borrower (i) on the Closing Date in an amount
corresponding to the amount of the Tranche B Term Commitment of such Tranche B
Lender set forth on Schedule I and (ii) on or before the Tranche B Commitment
Termination Date in an amount corresponding to the amount of the Tranche B Term
Commitment of such Tranche B Lender set forth on Schedule I, in each case, in
accordance with Section 2.2(a). The Tranche B Term Loans may from time to time
be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3.
          (b) Delayed Draw Term Loans. Subject to the terms and conditions
hereof, on or prior to the Delayed Draw Commitment Termination Date, each
Delayed Draw Term Lender severally agrees to make a term loan (a “Delayed Draw
Term Loan”) on any Delayed Draw Funding Date in an amount corresponding to the
amount of the Delayed Draw Term Commitment of such Delayed Draw Term Lender set
forth on Schedule I in accordance with Section 2.2(b); provided, however, that
(i) the Borrower shall only be permitted to draw Delayed Draw Term Loans on up
to three (3) Delayed Draw Funding Dates prior to the Delayed Draw Commitment
Termination Date and (ii) each borrowing under

24



--------------------------------------------------------------------------------



 



the Delayed Draw Term Commitment shall be in an amount equal to at least
$10,000,000 or a whole multiple of $1,000,000 in excess thereof. The Delayed
Draw Term Loans may from time to time be Eurodollar Loans or Base Rate Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 4.3.
          2.2 Procedure for Term Loan Borrowing. (a) Tranche B Term Loans. The
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M., New York City
time, three (3) Business Days prior to the anticipated Tranche B Funding Date)
requesting that the Tranche B Term Lenders make the Tranche B Term Loans on such
Tranche B Funding Date and specifying the amount to be borrowed. Upon receipt of
such notice the Administrative Agent shall promptly notify each Tranche B Term
Lender thereof. Not later than 12:00 Noon, New York City time, on each Tranche B
Funding Date each Tranche B Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Tranche B Term Loans to be made by such Lender on such date.
The Administrative Agent shall credit the account of the Borrower on the books
of such office of the Administrative Agent with the aggregate of the amounts
made available to the Administrative Agent by the Tranche B Term Lenders in
immediately available funds.
          (b) Delayed Draw Term Loans. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, three (3) Business
Days prior to the anticipated Delayed Draw Funding Date) requesting that the
Delayed Draw Term Lenders make the Delayed Draw Term Loans on the Delayed Draw
Funding Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each Delayed Draw Term
Lender thereof. Not later than 12:00 Noon, New York City time, on any Delayed
Draw Funding Date, each Delayed Draw Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Delayed Draw Term Loans to be made by such Lender on such
date. The Administrative Agent shall credit the account of the Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Delayed Draw Term
Lenders in immediately available funds.
          2.3 Repayment of Term Loans. Subject to Section 4.2, the principal
balance of the Term Loans of each Term Loan Lender shall be repayable in
consecutive quarterly installments on the last day of each fiscal quarter of the
Borrower ending December 31, 2006 through June 30, 2013, each such payment to
equal .25% of (i) the initial aggregate principal amount of all Tranche B Term
Loans and (ii) the aggregate amount of the Delayed Draw Term Loans drawn prior
to the Delayed Draw Commitment Termination Date, with the remaining balance of
the Term Loans payable on the Term Loan Maturity Date.
          2.4 Incremental Facilities. (a) The Borrower may, after the Tranche B
Commitment Termination Date, on one or more occasions, deliver to the
Administrative Agent a Facilities Increase Notice to request an increase (a
“Facilities Increase”); provided, that (i) no Default or Event of Default is
continuing or would result therefrom, (ii) before and after giving effect to the
Facilities Increase (A) the Consolidated Secured Leverage Ratio does not exceed
2.75 to 1.00 and (B) the Consolidated Leverage Ratio does not exceed 6.50 to
1.00 and (iii) the incurrence of Indebtedness under the Facilities Increase is
permitted under each Borrower Indenture. Nothing in this Agreement shall be
construed to obligate any Lender to negotiate for (whether or not in good
faith), solicit, provide or consent to any Facilities Increase in the Tranche B
Term Commitments, and any such Facilities Increase may be subject to changes in
any term herein.

25



--------------------------------------------------------------------------------



 



          (b) The Administrative Agent shall promptly notify each Tranche B Term
Lender of the proposed Facilities Increase and of the proposed terms and
conditions therefor agreed between the Borrower and the Administrative Agent.
Each such Tranche B Term Lender (and each of its Affiliates) may, in its sole
discretion, commit to participate in such Facilities Increase by forwarding its
commitment to the Administrative Agent therefor in form and substance reasonably
satisfactory to the Administrative Agent. The Administrative Agent shall
allocate, on a pro rata basis, amounts not to exceed for each such Tranche B
Term Lender the commitment received from such Lender or Affiliate. If the
Administrative Agent does not receive sufficient commitments from existing
Tranche B Term Lenders or their Affiliates, the Administrative Agent or any of
its Affiliates will use its reasonable efforts to allocate any excess in the
proper amount of the Facilities Increase to other prospective Assignees;
provided, that any such prospective Assignee is reasonably satisfactory to the
Administrative Agent and the Borrower.
          (c) Each Facilities Increase shall become effective after the
satisfaction of the conditions precedent set forth in Section 6.2, on a date
agreed by the Borrower and the Administrative Agent (a “Facilities Increase
Date”). The Administrative Agent shall notify the Lenders and the Borrower, on
or before 1:00 p.m. on the Business Day following the Facilities Increase Date
of the effectiveness of the Facilities Increase.
          (d) On the Facilities Increase Date, each Tranche B Term Lender or
Assignee participating in such Facilities Increase shall purchase from each
existing Tranche B Term Lender having Tranche B Term Loans outstanding on such
Facilities Increase Date, without recourse or warranty, an undivided interest
and participation, to the extent of such Tranche B Term Lender’s pro rata share
in the Tranche B Term Facility of the new Tranche B Term Commitments (after
giving effect to such Facilities Increase), in the aggregate outstanding Tranche
B Term Loans, so as to ensure that, on the Facilities Increase Date after giving
effect to such Facilities Increase, each Tranche B Term Lender holds its pro
rata share in the Tranche B Term Facility and the Tranche B Term Loans
outstanding on such Facilities Increase Date.
          (e) Any Loan made pursuant to the Facilities Increase shall be deemed
a Tranche B Term Loan for all purposes hereunder.
SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS
          3.1 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.

26



--------------------------------------------------------------------------------



 



          (b) The Borrower shall repay all outstanding Revolving Loans on the
Revolving Credit Termination Date.
          3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 12:00 Noon, New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of Base Rate Loans)
(provided that any such notice of a borrowing of Base Rate Loans to finance
payments required to be made pursuant to Section 3.5 or Section 3.11 may be
given not later than 10:00 A.M., New York City time, on the date of the proposed
borrowing), specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date and (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of Base
Rate Loans, $1,000,000 or a whole multiple thereof (or, if the then aggregate
Available Revolving Commitments are less than $1,000,000, such lesser amount)
and (y) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; provided, that (x) the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Revolving Commitments
that are Base Rate Loans in other amounts pursuant to Section 3.4 and
(y) borrowings of Base Rate Loans pursuant to Section 3.11 shall not be subject
to the foregoing minimum amounts. Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof. Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by wire transfer by the Administrative Agent to a bank account designated in
writing by the Borrower to the Administrative Agent, with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.
          3.3 Swingline Commitment. (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans hereunder, may exceed the Swingline Commitment then in effect)
and (ii) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be Base Rate Loans
only.
          (b) The Borrower shall repay all outstanding Swingline Loans on the
Revolving Credit Termination Date.
          3.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 1:00 P.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which

27



--------------------------------------------------------------------------------



 



shall be a Business Day during the Revolving Commitment Period). Each borrowing
under the Swingline Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. Not later than 3:00 P.M., New York
City time, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by the Swingline Lender. The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Borrower
on such Borrowing Date by wire transfer of immediately available funds to a bank
account designated by the Borrower to the Administrative Agent.
          (b) The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loans. The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
Refunded Swingline Loans to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loans.
          (c) If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 3.4(b), one of the events described in Section 9(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 3.4(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 3.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swingline Loans by paying to the Swingline Lender an amount (the “Swingline
Participation Amount”) equal to (i) such Revolving Lender’s Revolving Percentage
multiplied by (ii) the sum of the aggregate principal amount of Swingline Loans
then outstanding that were to have been repaid with such Revolving Loans.
          (d) Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
          (e) Each Revolving Lender’s obligation to make the Loans referred to
in Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the

28



--------------------------------------------------------------------------------



 



Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
          3.5 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the Closing Date to the last day of the
Revolving Commitment Period, computed at the Revolving Commitment Fee Rate on
the average daily amount of the Available Revolving Commitment of such Lender
during the period for which payment is made, payable quarterly in arrears on the
last day of each March, June, September and December and on the Revolving Credit
Termination Date, commencing on the first of such dates to occur after the date
hereof.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Delayed Draw Term Lender a commitment fee for the period from
and including the Closing Date to the Delayed Draw Commitment Termination Date,
computed at the applicable Delayed Draw Commitment Fee Rate on the average daily
amount of the available Delayed Draw Term Commitment of such Delayed Draw Term
Lender during the period for which payment is made, payable quarterly in arrears
on the last day of each March, June, September and December and on the Delayed
Draw Commitment Termination Date, commencing on the first of such dates to occur
after the date hereof.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates previously agreed to in writing by the Borrower and
the Administrative Agent.
          3.6 Termination or Reduction of Commitments. (a) Revolving
Commitments. The Borrower shall have the right, upon not less than three
Business Days’ notice to the Administrative Agent, to terminate the Revolving
Commitments or, from time to time, to reduce the amount of the Revolving
Commitments; provided that no such termination or reduction of Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.
          (b) Delayed Draw Term Commitments. The Borrower shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Delayed Draw Term Commitments or, from time to time, to reduce the
amount of the Delayed Draw Term Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Delayed Draw Term Commitments then in effect.
          3.7 L/C Commitment. (a) Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.10(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
the Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the aggregate amount of the
Available Revolving Commitments would be less than zero or (iii) there are less
than 30 days prior to the Revolving Credit Termination Date. Each Letter of
Credit shall (i) be denominated in Dollars, (ii) have a minimum face amount
acceptable to the Issuing Lender and

29



--------------------------------------------------------------------------------



 



(iii) expire no later than the earlier of (x) the first anniversary of its date
of issuance and (y) the date that is five Business Days prior to the Revolving
Credit Termination Date, provided that any Letter of Credit with a one-year term
may provide for the renewal thereof for additional one-year periods (which shall
in no event extend beyond the date referred to in clause (y) above).
          (b) The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
          3.8 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request. Upon receipt of any Application,
the Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested Letter of Credit, and
upon receipt of confirmation from the Administrative Agent that after giving
effect to the requested issuance, the Available Revolving Commitments would not
be less than zero, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower (with a
copy to the Administrative Agent) promptly following the issuance thereof. The
Issuing Lender shall promptly furnish to the Administrative Agent, which shall
in turn promptly furnish to the Lenders, notice of the issuance of each Letter
of Credit (including the amount thereof).
          3.9 Fees and Other Charges. (a) The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each L/C Fee Payment Date after the issuance date of such Letter of Credit. In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee on the undrawn and unexpired amount of each Letter of Credit as
agreed by the Borrower and the Issuing Lender, payable quarterly in arrears on
each L/C Fee Payment Date after the Issuance Date.
          (b) In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
          3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Revolving Percentage in the Issuing Lender’s obligations and rights under and in
respect of each Letter of Credit issued hereunder and the amount of each draft
paid by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent upon demand of the Issuing

30



--------------------------------------------------------------------------------



 



Lender an amount equal to such L/C Participant’s Revolving Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed. The
Administrative Agent shall promptly forward such amounts to the Issuing Lender.
          (b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, multiplied by (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, multiplied by (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.10(a) is not made available to the Administrative Agent for the
account of the Issuing Lender by such L/C Participant within three Business Days
after the date such payment is due, the Issuing Lender shall be entitled to
recover from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or the Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Borrower or otherwise, including
proceeds of collateral applied thereto by the Issuing Lender), or any payment of
interest on account thereof, the Administrative Agent or the Issuing Lender, as
the case may be, will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
Administrative Agent or the Issuing Lender, as the case may be, shall be
required to be returned by the Administrative Agent or the Issuing Lender, such
L/C Participant shall return to the Administrative Agent for the account of the
Issuing Lender the portion thereof previously distributed by the Administrative
Agent or the Issuing Lender, as the case may be, to it.
          3.11 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on the Business Day next succeeding the Business
Day on which the Issuing Lender notifies the Borrower of the date and amount of
a draft presented under any Letter of Credit and paid by the Issuing Lender for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (i) until
the Business Day next succeeding the date of the relevant notice, Section 4.5(b)
and (ii) thereafter, Section 4.5(c). Each drawing under any Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of Section
9(f) shall have occurred and be continuing with respect to the Borrower, in
which case the procedures specified in Section 3.10 for funding by L/C
Participants shall apply) constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 3.2 of Base Rate Loans
(or, at the option of the Administrative Agent and the Swingline Lender in their
sole discretion, a borrowing pursuant to Section 3.4 of Swingline Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Loans (or, if applicable,
Swingline Loans) could be made, pursuant to Section 3.2 or, if applicable,
Section 3.4), if the Administrative Agent had received a notice of

31



--------------------------------------------------------------------------------



 



such borrowing at the time the Administrative Agent receives notice from the
Issuing Lender of such drawing under such Letter of Credit.
          3.12 Obligations Absolute. The Borrower’s obligations under
Section 3.11 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person, other than the defense of payment. The
Borrower also agrees with the Issuing Lender that the Issuing Lender shall not
be responsible for, and the Borrower’s Reimbursement Obligations under
Section 3.11 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct and in accordance with the standards
of care specified in the Uniform Commercial Code of the State of New York, shall
be binding on the Borrower and shall not result in any liability of the Issuing
Lender to the Borrower.
          3.13 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
          3.14 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
SECTION 4. GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT
          4.1 Optional Prepayments. The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 12:00 Noon, New York City time, one Business
Day prior thereto, in the case of Base Rate Loans, which notice shall specify
the date and amount of prepayment and whether the prepayment is of Eurodollar
Loans or Base Rate Loans; provided, that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 4.11. Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein, together with (except in
the case of Revolving Loans that are Base Rate Loans and Swingline Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of Term
Loans and Revolving Loans shall be in an

32



--------------------------------------------------------------------------------



 



aggregate principal amount of $1,000,000 or a whole multiple thereof. Any
prepayments of the Term Loans pursuant to this Section 4.1 may be applied
against remaining scheduled installments (after application of such prepayment
to any accrued but unpaid interest, if any) in an order determined by the
Borrower. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple thereof.
          4.2 Mandatory Prepayments. (a) If any Indebtedness shall be issued or
incurred by any Group Member (other than Excluded Indebtedness) an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied on the date of such
issuance or incurrence toward the prepayment of the Loans.
          (b) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale in excess of $1,000,000 or Recovery Event then, unless a
Reinvestment Notice shall be delivered in respect thereof, such Net Cash
Proceeds shall be applied on such date toward the prepayment of the Loans;
provided, that, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans.
          (c) Amounts to be applied in connection with prepayments made pursuant
to this Section 4.2 shall be applied, first, to the prepayment of the Term Loans
pro rata in the inverse order of maturity and, second, to the prepayment of the
Revolving Loans and/or Swingline Loans (but without reduction of the Revolving
Commitments). The application of any prepayment pursuant to this Section 4.2
shall be made, first, to Base Rate Loans and, second, to Eurodollar Loans. Each
prepayment of the Loans under Section 4.2 (except in the case of Revolving Loans
that are Base Rate Loans and Swingline Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.
          4.3 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to Base Rate Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert Base Rate Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no Base Rate Loan under a
particular Facility may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing and the Administrative Agent or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided,
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be

33



--------------------------------------------------------------------------------



 



automatically converted to Base Rate Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.
          4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans hereunder and all selections of Interest Periods hereunder
shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $1,000,000 in excess thereof and (b) no more than ten
(10) Eurodollar Tranches shall be outstanding at any one time.
          4.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such Interest Period
plus the Applicable Margin.
          (b) Each Base Rate Loan shall bear interest at a rate per annum equal
to the Base Rate plus the Applicable Margin.
          (c) (i) If all or a portion of the principal amount or any interest
payable on any Loan or Reimbursement Obligation or any commitment fee or other
amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to the rate applicable to Term Loans that are Base Rate Loans plus 2%, in
each case, from the date of such non-payment until such amount is paid in full
(as well after as before judgment).
          (d) Interest with respect to Loans shall be payable in arrears on each
Interest Payment Date, provided, that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.
          4.6 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to Base Rate Loans the rate of
interest on which is calculated on the basis of the Prime Rate, the interest
thereon shall be calculated on the basis of a 365- (or 366-, as the case may be)
day year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 4.5(a).
          4.7 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:
          (a) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant

34



--------------------------------------------------------------------------------



 



market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or
          (b) the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans under the relevant Facility
shall be made or continued as such, nor shall the Borrower have the right to
convert Loans under the relevant Facility to Eurodollar Loans.
          4.8 Pro Rata Treatment and Payments. (a) Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Tranche B Term Percentages, Delayed
Draw Term Percentages, or Revolving Percentages, as the case may be, of the
relevant Lenders.
          (b) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders. Amounts prepaid on account of the Term Loans may not
be reborrowed.
          (c) Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
          (d) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the immediately preceding
two sentences, interest thereon shall be payable at the then applicable rate
during such extension.
          (e) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such

35



--------------------------------------------------------------------------------



 



Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be prima facie evidence
of such amounts. If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the relevant Facility, on demand, from the Borrower.
          (f) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          4.9 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
     (i) subject to Section 4.10 hereof and without duplication thereof, shall
subject any Lender to any Tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, any Application or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Non-Excluded Taxes and Other Taxes covered by Section 4.10
and any net income Taxes and franchise Taxes (imposed in lieu of net income
Taxes) imposed on any Agent or any Lender as a result of a present or former
connection between such Agent or such Lender and the jurisdiction of the
Governmental Authority imposing such Tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
such Agent or such Lender having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
     (iii) shall impose on such Lender any other condition;

36



--------------------------------------------------------------------------------



 



and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be prima facie evidence of such amounts.
Notwithstanding anything to the contrary in this Section, the Borrower shall not
be required to compensate a Lender pursuant to this Section for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided,
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.
          4.10 Taxes. (a) All payments made by the Borrower under this Agreement
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future Taxes, excluding net income Taxes and
franchise Taxes (imposed in lieu of net income Taxes) imposed on any Agent or
any Lender as a result of a present or former connection between such Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from such Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
Taxes, levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to any Agent or any Lender hereunder, the amounts so payable to
such Agent or such Lender shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes and Other
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement; provided, however, that the Borrower
shall not be required to increase any such amounts payable to any Lender with
respect to any Non-Excluded Taxes (i) that are attributable to such Lender’s
failure to comply with the requirements of paragraph (d) or (e) of this Section
or (ii) that are United States withholding taxes imposed on amounts payable to
such Lender at the time such Lender becomes a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this paragraph.

37



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as soon as practicable thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Agent or Lender, as the case may be, a certified copy of an original official
receipt received by the Borrower showing payment thereof. If the Borrower fails
to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the Agents and
the Lenders for any incremental taxes, interest or penalties that may become
payable by any Agent or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “U.S. Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) the
number of copies requested by the recipient of either U.S. Internal Revenue
Service Form W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit F and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrower under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation) and from time to time thereafter upon the reasonable
request of the Borrower. In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.
          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided, that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.
          (f) If any Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.10, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of such Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties,

38



--------------------------------------------------------------------------------



 



interest or other charges imposed by the relevant Governmental Authority) to
such Agent or such Lender in the event such Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require any Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          (g) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          4.11 Indemnity. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense that such Lender may sustain
or incur as a consequence of (a) default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be prima
facie evidence of such amounts. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          4.12 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 4.9 or 4.10(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding or mitigating the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrower or the rights of
any Lender pursuant to Section 4.9 or 4.10(a).
          4.13 Replacement of Lenders. The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 4.9 or 4.10(a) or (b) defaults in its obligation to make Loans
hereunder, with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 4.11 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in

39



--------------------------------------------------------------------------------



 



accordance with the provisions of Section 11.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 4.9 or
4.10(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
          4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.
          (b) The Administrative Agent, on behalf of the Borrower, shall
maintain the Register pursuant to Section 11.6(b)(iv), and a subaccount therein
for each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
          (c) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 4.14(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
          (d) The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will execute and deliver to such Lender a
promissory note of the Borrower evidencing any Term Loans, Revolving Loans or
Swingline Loans, as the case may be, of such Lender, substantially in the forms
of Exhibit G-1, G-2 or G-3, respectively, with appropriate insertions as to date
and principal amount.
          4.15 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall, in any case after the date hereof, make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Agreement, (a) the commitment of such Lender hereunder to make Eurodollar Loans,
continue Eurodollar Loans as such and convert Base Rate Loans to Eurodollar
Loans shall forthwith be canceled and (b) such Lender’s Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 4.11.
SECTION 5. REPRESENTATIONS AND WARRANTIES
          To induce the Agents and the Lenders to enter into this Agreement and
to make the Loans and issue or participate in the Letters of Credit, each Loan
Party hereby jointly and severally represents and warrants to the Administrative
Agent and each Lender that:

40



--------------------------------------------------------------------------------



 



          5.1 Financial Condition. (a) The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at March 31,
2006 (including the notes thereto) (the “Pro Forma Balance Sheet”), has been
prepared giving effect (as if such events had occurred on such date) to (i) the
Loans to be made on the Closing Date and the use of proceeds thereof and
(ii) the payment of fees and expenses in connection with the foregoing. The Pro
Forma Balance Sheet has been prepared based on the best information available to
the Borrower as of the date of delivery thereof, and presents fairly in all
material respects on a pro forma basis the estimated financial position of
Borrower and its consolidated Subsidiaries as at March 31, 2006, assuming that
the events specified in the preceding sentence had actually occurred at such
date.
          (b) The audited consolidated balance sheets of Borrower and its
Subsidiaries as at December 31, 2005, December 31, 2004 and December 31, 2003
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from KPMG LLP, present fairly in all material respects the
consolidated financial condition of Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheet of Borrower and its Subsidiaries as at March 31, 2006, and the
related unaudited consolidated statements of income and cash flows for the
three-month period ended on such date, present fairly in all material respects
the consolidated financial condition of Borrower and its Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the three-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). No Group Member has any material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives, that are not reflected in the most recent
financial statements referred to in this paragraph. During the period from
March 31, 2006 to and including the date hereof there has been no Disposition by
any Group Member of any material part of its business or property.
          5.2 No Change. Since December 31, 2005, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          5.3 Corporate Existence; Compliance with Law; Authorizations. Each
Group Member (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation, and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, except to the extent that the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect,
(d) is in compliance with all Requirements of Law except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (e) possesses all Authorizations,
franchises, permits, licenses, certificates of compliance, and approvals and
grants of authority necessary in the conduct each of its respective businesses,
and the same are valid, binding, enforceable, and subsisting without any
defaults thereunder or enforceable adverse limitations thereon and are not
subject to any proceedings or claims opposing the issuance, development, or use
thereof or contesting the validity thereof except to the extent that failure to
comply with any of the foregoing pursuant to this clause (e) could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



          5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Highland Acquisition and the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except consents,
authorizations, filings and notices described in Schedule 5.4, which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect. Each Loan Document has been duly executed and delivered on
behalf of each Loan Party party thereto. This Agreement constitutes, and each
other Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          5.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law, any Authorization or any Material Agreement of any Group
Member and will not result in, or require, the creation or imposition of any
Lien on any of their respective properties or revenues pursuant to any
Requirement of Law, any Authorization or any such Material Agreement (other than
the Liens created by the Security Documents). No Requirement of Law,
Authorization or Material Agreement applicable to the Borrower or any of its
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
          5.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
          5.7 No Default; No Material Breach. No Group Member is (i) in default
under or with respect to any of its Authorizations or (ii) in material breach of
any Material Agreement in any respect, that could reasonably be expected to have
a Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
          5.8 Ownership of Property; Liens. Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property is subject to any Lien except as permitted by Section 8.3.
          5.9 Intellectual Property. Each Group Member owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted; no material claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does the Borrower
know of any valid basis for any such claim; and the use of Intellectual Property
by each Group Member does not infringe on the rights of any Person in any
material respect.
          5.10 Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material Tax returns that are required to be filed and
has paid all taxes shown to be due and payable

42



--------------------------------------------------------------------------------



 



on said returns or on any assessments made against it or any of its property and
all other Taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of that are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); no Tax Lien has
been filed, and, to the knowledge of the Borrower, no claim is being asserted,
with respect to any such Tax, fee or other charge.
          5.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          5.12 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
          5.13 ERISA. Neither the Borrower nor any Commonly Controlled Entity,
within the last six years, sponsors, maintains or contributes or is obligated to
contribute to (i) any Single Employer Plan or (ii) other than the Alaska
Electrical Pension Trust Fund, any Multiemployer Plan. Each Single Employer Plan
complies in all material respects with the applicable provisions of ERISA and
the Code. During the twelve-consecutive-month period prior to the date this
representation is made or deemed made, no steps have been taken to terminate any
Single Employer Plan, and no contribution failure has occurred with respect to
any Single Employer Plan sufficient to give rise to a Lien under section 302(f)
of ERISA. No condition exists or event or transaction has occurred with respect
to any Single Employer Plan which could result in the Borrower or any Commonly
Controlled Entity incurring any material liability, fine or penalty. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA, and neither the Borrower
nor any Commonly Controlled Entity would become subject to any material
liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. No such Multiemployer Plan is in Reorganization or Insolvent.
          5.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
          5.15 Subsidiaries. Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date,
(a) Schedule 5.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or

43



--------------------------------------------------------------------------------



 



directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as created by the Loan
Documents.
          5.16 Use of Proceeds. The proceeds of the Loans shall be used for
(i) general corporate purposes, (ii) the Highland Acquisition, (iii) Permitted
Acquisitions and (iv) to pay fees and expenses in connection with the foregoing
and the Facilities.
          5.17 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
     (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
          5.18 Accuracy of Information, etc. The Confidential Information
Memorandum ,together with all other documents, schedules, certificates or
statements furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the

44



--------------------------------------------------------------------------------



 



transactions contemplated by this Agreement or the other Loan Documents, but
excluding any financial projections and forecasts, did not as of the date of
this Agreement, taken as a whole, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
herein or therein not misleading. The projections and pro forma financial
information contained in the materials referenced above were based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, in the Confidential Information
Memorandum or in any other documents, certificates and statements furnished to
the Administrative Agent and the Lenders for use in connection with the
transactions contemplated hereby and by the other Loan Documents.
          5.19 Security Documents. The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. The Guarantee and Collateral
Agreement constitutes a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except, in the case of Collateral other than Pledged Stock, Liens
permitted by Section 8.3).
          5.20 Solvency. Each Loan Party is, and after giving effect to the
Highland Acquisition and the incurrence of all Indebtedness and obligations
being incurred in connection herewith and therewith will be and will continue to
be, Solvent.
          5.21 Senior Indebtedness. The Borrower Credit Agreement Obligations
constitute “Senior Indebtedness” and “Designated Senior Indebtedness” of the
Borrower under and as defined in the Senior Subordinated Note Indenture and no
other obligations of any Group Member (other than the Senior Notes) constitute
“Designated Senior Indebtedness” under the Senior Subordinated Note Indenture.
As of the Closing Date, there exists no Subordinated Debt Agreement to which any
Group Member is a party (other than the Senior Subordinated Note Indenture).
          5.22 Real Property. Schedule 5.22 lists, as of the Closing Date, each
parcel of owned real property and each leasehold interest in real property
located in the United States and held by the Borrower or any of its
Subsidiaries.
          5.23 FCC and PUC Matters. (a) Set forth on Schedule 5.23 is a complete
list, as of the Closing Date, of all FCC Licenses and the expiration date
thereof and each such FCC License is owned by the Borrower or one of its
Subsidiaries.
          (b) Each of the Borrower and its Subsidiaries has all requisite power
and authority, all material FCC Licenses required under the Communications Act,
and all material PUC Authorizations to own and operate its properties and to
carry on its businesses as now conducted. Each such FCC License and each such
PUC Authorization (i) was validly issued to it and is in full force and effect
and (ii) is free and clear of any conditions or other restrictions (other than
those routinely imposed in conjunction with FCC licenses of similar type). The
FCC Licenses and the PUC Authorizations constitute in all material respects all
of the Authorizations from any Communications Regulatory Authority necessary for
the operation of the Borrower and its Subsidiaries’ business in the same manner
as it is presently conducted.

45



--------------------------------------------------------------------------------



 



          (c) Each of the Borrower and its Subsidiaries have taken all material
actions and performed all of their material obligations that are necessary to
maintain each FCC License and each PUC Authorization without adverse
modification or impairment and no event has occurred which (i) results in, or
after notice or lapse of time or both could reasonably be expected to result in,
any revocation, suspension, materially adverse modification, non-renewal or
termination, material impairment of value of, or any materially adverse order of
forfeiture with respect to, any FCC License or (ii) materially and adversely
affects or in the future could reasonably be expected to materially adversely
affect any of the rights of the Borrower or any Subsidiary thereof with respect
to any FCC License or PUC Authorization.
          (d) None of the Borrower or any of its Subsidiaries (i) is a party to
or has knowledge of any investigation, notice of apparent liability, violation,
forfeiture, petition to deny, or other order or complaint issued by or before
any court or regulatory body, including the FCC, or of any other proceedings
(other than proceedings relating to the wireless industries generally) which
could reasonably be expected to materially threaten or adversely affect the
validity or continued effectiveness of its or its Subsidiaries’ FCC Licenses or
PUC Authorizations or (ii) has any reason to believe (other than in connection
with there being no legal assurance thereof) that any FCC License will not be
renewed in the ordinary course. No Communications Regulatory Authority has
threatened to terminate or suspend any FCC License or PUC Authorization.
          (e) The Borrower and its Subsidiaries have made all material filings
which are required to be filed by it under the Communications Act and are in all
material respects in substantial compliance with the Communications Act relating
to the operation of each System.
          (f) The Borrower and its Subsidiaries are not in violation of any FCC
build-out requirements relating to the FCC Licenses. With respect to each FCC
License, as applicable, the Borrower and its Subsidiaries have certified to the
FCC that the minimum build-out requirements have been satisfied where applicable
Law requires such certification. All of the information and data set forth in
each such certifications is true, complete and correct in all material respects,
and each such build certification has been accepted by the FCC.
          (g) The Borrower and its Subsidiaries have completed all relocation of
incumbent point-to-point microwave licensees required to be completed by the
Borrower and its Subsidiaries under the FCC’s cost-sharing rules, 47 C.F.R. §
24.239 et seq., and have entered into one or more appropriate relocation
agreements in connection therewith. For each and every microwave relocation
agreement in respect of the FCC Licenses to which the Borrower or its
Subsidiaries are a party, (i) the Borrower and its Subsidiaries have fully
completed performance, and (ii) the incumbent microwave licensee has filed with
the FCC applications or notifications on Form 601 to relinquish its rights to
the microwave path(s) that are the subject of such agreement. The Borrower and
its Subsidiaries have timely filed any requisite Prior Coordination Notices with
the PCIA Microwave Clearinghouse as to each radio facility they have constructed
using the spectrum associated with the FCC Licenses, and as of the date hereof
the Borrower and its Subsidiaries have not received any notices for cost-sharing
obligations related to the use of spectrum associated with the FCC Licenses
which have not already been paid.
          (h) No amounts (including installment payments consisting of principal
and/or interest or late payment fees) are due to the FCC or the United States
Department of the Treasury in respect of the FCC Licenses, except with respect
to amounts that are routinely imposed on FCC licenses of similar type and for
which the payment deadline has not yet passed.
          5.24 Permitted Acquisitions. With respect to any Permitted Acquisition
(including any Permitted Asset Swap) (a) each acquiring Person has the power and
authority under the laws of its state of incorporation or organization and under
its articles of incorporation and bylaws, or other

46



--------------------------------------------------------------------------------



 



organizational documents, as applicable, to enter into and perform the related
acquisition agreement to which it is a party and all other agreements,
documents, and actions required thereunder; and all actions (corporate or
otherwise) necessary or appropriate by such acquiring Person for the execution
and performance of such acquisition agreements, and all other documents,
agreements, and actions required thereunder, have been taken, and, upon their
execution, such acquisition agreements will constitute the valid and binding
obligation of each acquiring Person party thereto, enforceable in accordance
with their respective terms and (b) the making and performance of the related
acquisition agreements, and all other agreements, documents, and actions
required thereunder, will not violate any provision of any Requirements of Law
and will not violate any provisions of the articles of incorporation, or bylaws,
of such acquiring Person, or constitute a default under any agreement by which
it or its property may be bound.
          5.25 Borrower Agreements. Schedule 5.25 sets forth all contracts of
Borrower and its Subsidiaries (including with respect to the Systems) required
to be filed with the SEC and which have not been superseded, expired or
terminated as of the Closing Date (the “SEC Agreements”). As of the Closing
Date, there are no failures of any Material Agreement to be in full force and
effect which could reasonably be expected have a Material Adverse Effect, and no
default or potential default exists on the part of any Group Member thereunder
which could reasonably be expected have a Material Adverse Effect.
SECTION 6. CONDITIONS PRECEDENT
          6.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
     (a) Credit Agreement; Guarantee and Collateral Agreement. The
Administrative Agent shall have received (i) this Agreement, or, if applicable,
an Addendum, executed and delivered by each Agent, the Borrower and each Person
that is a Lender as of the Closing Date, (ii) the Guarantee and Collateral
Agreement, executed and delivered by the Borrower and any Guarantor and (iii) an
Acknowledgment and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Issuer (as defined therein), if any,
that is not a Loan Party.
     (b) Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received the financial statements described in Section 5.1, and such financial
statements shall not, in the reasonable judgment of the Lenders, reflect any
material adverse change in the consolidated financial condition of the Borrower,
as reflected in the financial statements or projections contained in the
Confidential Information Memorandum (such receipt and judgment to be evidenced
by such Lender’s execution of this Agreement).
     (c) Approvals. All governmental, FCC, PUC and third party approvals
(including landlords’ and other consents) and other Authorizations necessary in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
financing contemplated hereby.
     (d) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and

47



--------------------------------------------------------------------------------



 



such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 8.3 or discharged on or prior to the
Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
     (e) Fees. The Lenders and the Agents shall have received all fees required
to be paid, and all expenses for which invoices have been presented (including
the reasonable fees and expenses of legal counsel), on or before the Closing
Date. All such amounts will be paid with proceeds of Loans made on the Closing
Date and will be reflected in the funding instructions given by the Borrower to
the Administrative Agent on or before the Closing Date.
     (f) Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions and attachments including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.
     (g) Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions:
     (i) the legal opinion of Mayer, Brown, Rowe & Maw LLP, special New York
counsel to the Borrower and its Subsidiaries, substantially in the form of
Exhibit I-1;
     (ii) the legal opinion of Wilkinson Barker & Knauer LLP, FCC counsel of the
Borrower and its Subsidiaries, substantially in the form of Exhibit I-2.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
     (h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the (i) Guarantee and Collateral Agreement, in each
case, together with an undated stock power for each such certificate executed in
blank by a duly authorized officer of the pledgor thereof and (iii) each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
     (i) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 8.3), shall be in proper
form for filing, registration or recordation.
     (j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower.
     (k) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.2(b) of the Guarantee and
Collateral Agreement.

48



--------------------------------------------------------------------------------



 



     (l) Establishment of Holdings. The Administrative Agent shall have received
(i) satisfactory evidence that the Parent has formed Holdings on terms
reasonably satisfactory to the Administrative Agent, including the ownership by
Holdings of all the Capital Stock of the Borrower and the ownership by Parent of
all of the Capital Stock of Holdings and (ii) the charter and organizational
documents of Holdings which shall contain terms reasonably satisfactory to the
Administrative Agent.
     (m) Representations and Warranties. The representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct on
and as of the Closing Date (other than representations and warranties which
related solely as of a specific earlier date).
     (n) No Default. No event or circumstance shall have occurred and be
continuing which would be a Default or Event of Default on the Closing Date
after giving effect to the extensions of credit requested to be made on the
Closing Date.
          6.2 Conditions to Each Extension of Credit. The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit, any Revolving Loan, any Swingline
Loan, any issuance of any Letters of Credit, any Tranche B Term Loan, any
Delayed Draw Term Loan or any Facilities Increase, as applicable) is subject to
the satisfaction of the following conditions precedent:
     (a) Representations and Warranties. The representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct in
all material respects on and as of such date as if made on and as of such date
(other than representations and warranties which related solely as of a specific
earlier date).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (c) Financial Covenants. The Borrower shall be in compliance with the
financial covenant in Section 8.1(a) before and after giving effect to the
extensions of credit requested to be made on such date.
     (d) Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority shall be pending or, to the knowledge of
the Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
     (e) No Material Adverse Change. Since the Closing Date, there shall have
been no development or event that has had, or could reasonably be expected to
have, a Material Adverse Effect.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

49



--------------------------------------------------------------------------------



 



SECTION 7. AFFIRMATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or Agent hereunder, each Loan
Party shall and, to the extent applicable, shall cause its Subsidiaries to:
          7.1 Financial Statements. Furnish to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by KPMG
LLP or other independent certified public accountants of nationally recognized
standing; and
     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
          7.2 Certificates; Other Information. Furnish to the Administrative
Agent (or, in the case of clause (g), to the relevant Lender):
     (a) concurrently with the delivery of the financial statements referred to
in Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
     (b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Borrower, as the case may
be, and, if applicable, for determining the Applicable Margins;

50



--------------------------------------------------------------------------------



 



     (c) as soon as available, and in any event no later than March 31 of each
fiscal year of the Borrower, a detailed consolidated budget for the current
fiscal year (including a projected consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flows, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year (collectively,
the “Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable and good faith estimates, information and assumptions;
     (d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended, within 45 days after the end of each fiscal
quarter of the Borrower (or 90 days, in the case of the last fiscal quarter of
any fiscal year), a narrative discussion and analysis of the financial condition
and results of operations of the Borrower and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the Projections
covering such periods and to the comparable periods of the previous year;
     (e) no later than ten (10) Business Days prior to the effectiveness
thereof, copies of substantially final drafts of any proposed amendment,
supplement, waiver or other modification with respect to or under any Borrower
Indenture;
     (f) within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities (including any Borrower Indenture) or public equity
securities and, within five days after the same are filed, copies of all
financial statements and reports that the Borrower may make to, or file with,
the SEC; and
     (g) promptly, such additional financial and other information as any Lender
may from time to time reasonably request.
          Documents required to be delivered pursuant to 7.1(a) or (b) or
Section 7.2(f) to the extent any such documents are included in materials filed
with the SEC may be delivered by the Borrower electronically and, if so
delivered, shall be deemed to have been delivered on the date on which the
Borrower delivers an email notification containing a link to such SEC filings
thereto to the Administrative Agent.
          7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations (including any taxes) of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member.
          7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 8.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with (i) all material obligations under
each Material Agreement, except to the extent that failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (ii)

51



--------------------------------------------------------------------------------



 



all material obligations under Authorizations issued by the FCC, any applicable
PUC and other Requirements of Law.
          7.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business and (c) do all
things necessary to obtain, renew, extend, and continue in effect all
Authorizations issued by the FCC or any applicable PUC which may at any time and
from time to time be necessary for the Borrower and its Subsidiaries to operate
their businesses in compliance with applicable Requirements of Law.
          7.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with their independent
certified public accountants.
          7.7 Notices. Promptly give notice to the Administrative Agent of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) breach, termination, default or event of default under any
Material Agreement or (ii) litigation, investigation or proceeding that may
exist at any time between any Group Member and any Governmental Authority, that
in either case, if not cured or if adversely determined, as the case may be,
could reasonably be expected to have a Material Adverse Effect;
     (c) any litigation or proceeding affecting any Group Member (i) in which
the amount involved is $5,000,000 or more and not covered by insurance, (ii) in
which injunctive or similar relief is sought and which, if granted, could
reasonably be expected to result in a Material Adverse Effect or (iii) which
relates to any Loan Document;
     (d) the following events, as soon as possible and in any event within
30 days after any Group Member knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, the
institution of any steps by the Borrower or any other Person to terminate any
Single Employer Plan, or the failure to make a required contribution to a Single
Employer Plan if such failure is sufficient to give rise to a Lien under section
302(f) of ERISA or (ii) the taking of any action by the Borrower or any Commonly
Controlled Entity with respect to withdrawal from a Multiemployer Plan under
section 4201 of ERISA, or the institution of proceedings or the taking of any
action by the PBGC or any Multiemployer Plan with respect to the termination,
Reorganization or Insolvency of any such Multiemployer Plan;
     (e) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and

52



--------------------------------------------------------------------------------



 



     (f) promptly and in any event within ten days of receipt thereof, copies of
all notices and communications received from the FCC, any PUC or any other
Governmental Authority which (i) relates to any forfeiture, non-renewal,
cancellation, revocation, suspension, impairment or termination of, or any other
adverse development with respect to, any FCC License or (to the extent that it
is material to the business of the Borrower or any of its Subsidiaries) any
other Authorization or (ii) has had or could reasonably be expected to have a
Material Adverse Effect.
Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.
          7.8 Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, with, all applicable Environmental Laws, and obtain and comply in all
material respects with and maintain, and ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.
          (b) Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
          7.9 Interest Rate Protection. Maintain, Hedge Agreements to the extent
necessary to provide that at least 50% of the aggregate principal amount of all
Consolidated Total Indebtedness of the Borrower is subject to either a fixed
interest rate or interest rate protection for a period of not less than three
years, which Hedge Agreements shall have terms and conditions reasonably
satisfactory to the Administrative Agent.
          7.10 Additional Collateral, etc. (a) With respect to any property
acquired after the Closing Date by any Group Member (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any property subject to a Lien
expressly permitted by Section 8.3(g) and (z) property acquired by any Excluded
Foreign Subsidiary) as to which the Administrative Agent, for the benefit of the
Secured Parties, does not have a perfected Lien, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
          (b) With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $3,000,000 acquired after
the Closing Date by any Group Member (other than (x) any such real property
subject to a Lien expressly permitted by Section 8.3(g) and (y) real property
acquired by any Excluded Foreign Subsidiary), promptly:

53



--------------------------------------------------------------------------------



 



(i) execute and deliver a first priority Mortgage, in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering such real
property;
(ii) If requested by the Administrative Agent, the Administrative Agent shall
have received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Administrative Agent and the Title Insurance Company in a manner
reasonably satisfactory to them, dated a date reasonably satisfactory to the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor reasonably satisfactory to the
Administrative Agent and the Title Insurance Company, which maps or plats and
the surveys on which they are based shall be made in accordance with the Minimum
Standard Detail Requirements for Land Title Surveys jointly established and
adopted by the American Land Title Association and the American Congress on
Surveying and Mapping in 1992, and, without limiting the generality of the
foregoing, there shall be surveyed and shown on such maps, plats or surveys the
following: (A) the locations on such sites of all the buildings, structures and
other improvements and the established building setback lines; (B) the lines of
streets abutting the sites and width thereof; (C) all access and other easements
appurtenant to the sites; (D) all roadways, paths, driveways, easements,
encroachments and overhanging projections and similar encumbrances affecting the
site, whether recorded, apparent from a physical inspection of the sites or
otherwise known to the surveyor; (E) any encroachments on any adjoining property
by the building structures and improvements on the sites; (F) if the site is
described as being on a filed map, a legend relating the survey to said map; and
(G) the flood zone designations, if any, in which the Mortgaged Properties are
located;
(iii) If requested by the Administrative Agent, the Administrative Agent shall
have received in respect of each Mortgaged Property a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance. Each such policy shall (A) be in an amount reasonably satisfactory to
the Administrative Agent; (B) be issued at ordinary rates; (C) insure that the
Mortgage insured thereby creates a valid first Lien on such Mortgaged Property
free and clear of all defects and encumbrances, except as disclosed therein;
(D) name the Administrative Agent for the benefit of the Secured Parties as the
insured thereunder; (E) be in the form of ALTA Loan Policy — 1970 (Amended
10/17/70 and 10/17/84) (or equivalent policies); (F) contain such endorsements
and affirmative coverage as the Administrative Agent may reasonably request and
(G) be issued by title companies reasonably satisfactory to the Administrative
Agent (including any such title companies acting as co-insurers or reinsurers,
at the option of the Administrative Agent). The Administrative Agent shall have
received evidence satisfactory to it that all premiums in respect of each such
policy, all charges for mortgage recording tax, and all related expenses, if
any, have been paid;
(iv) If requested by the Administrative Agent, the Administrative Agent shall
have received (A) a policy of flood insurance that (1) covers any parcel of
improved real property that is encumbered by any Mortgage, (2) is written in an

54



--------------------------------------------------------------------------------



 



amount not less than the outstanding principal amount of the indebtedness
secured by such Mortgage that is reasonably allocable to such real property or
the maximum limit of coverage made available with respect to the particular type
of property under the National Flood Insurance Act of 1968, whichever is less,
and (3) has a term ending not later than the maturity of the Indebtedness
secured by such Mortgage and (B) confirmation that the Borrower has received the
notice required pursuant to Section 208(e)(3) of Regulation H of the Board;
(v) The Administrative Agent shall have received a copy of all recorded
documents referred to, or listed as exceptions to title in, the title policy or
policies referred to in clause (iii) above and a copy of all other material
documents affecting the Mortgaged Properties;
(vi) The Administrative Agent shall have received any consents or estoppels
reasonably deemed necessary or advisable by the Administrative Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent; and
(vii) If requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
          (c) With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by any Group Member, (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Subsidiary
(A) to become a party to the Guarantee and Collateral Agreement, (B) to take
such actions necessary or advisable to grant to the Administrative Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Guarantee and Collateral Agreement with respect
to such new Subsidiary, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, substantially in the form of Exhibit H, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          (d) With respect to any new Excluded Foreign Subsidiary created or
acquired after the Closing Date by any Group Member (other than by any Group
Member that is an Excluded Foreign Subsidiary), promptly (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement as the Administrative Agent deems necessary or advisable to grant to
the Administrative Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Subsidiary
that is owned by any such Group Member (provided that in no event shall more
than 65% of the total outstanding Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such

55



--------------------------------------------------------------------------------



 



Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, as the case
may be, and take such other action as may be necessary or, in the opinion of the
Administrative Agent, desirable to perfect the Administrative Agent’s security
interest therein, and (iii) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
          7.11 Further Assurances. From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Secured Parties with respect to
the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by the borrower or any Subsidiary which may be deemed to be part of the
Collateral) pursuant hereto or thereto. Upon the exercise by the Administrative
Agent or any Secured Party of any power, right, privilege or remedy pursuant to
this Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lenders may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
          7.12 Highland Acquisition. On the date of the Highland Closing, the
Borrower shall deliver to the Administrative Agent (a) a pro forma income
statement for the most recently available last four fiscal quarters and pro
forma balance sheet for the most recently available fiscal quarter of the
Borrower and its Subsidiaries (after giving effect to the Highland Acquisition)
and (b) a certificate from a Responsible Officer of the Borrower certifying that
(i) that the Highland Acquisition has been consummated in accordance with
Highland Acquisition Documents (other than amendments and modifications
permitted by clause (ii) below, (ii) no material modifications or amendments
shall have been made to the Highland Acquisition Documentation or waivers with
respect to any of the terms of the Highland Acquisition Documentation which are
materially adverse to the Lenders (unless otherwise permitted by the
Administrative Agent) (iii) all governmental, FCC, PUC and third party approvals
necessary in connection with the Highland Acquisition shall have been obtained
and be in full force and effect, and (iv) each material Authorization issued by
any Communications Regulatory Authority acquired in connection with the Highland
Acquisition shall be valid, binding, enforceable, and subsisting without any
defaults and shall not be subject to any proceedings contesting the validity
thereof (except to the extent disclosed in the Highland Acquisition Agreement).
SECTION 8. NEGATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, so long as
the Commitments remain in effect, any Letter of Credit remains outstanding or
any Loan or other amount is owing to any Lender or Agent hereunder, each Loan
Party shall not directly or indirectly, and shall not permit any of its
Subsidiaries to:
          8.1 Financial Condition Covenants.
          (a) Consolidated Secured Leverage Ratio. Permit the Consolidated
Secured Leverage Ratio to exceed 2.75 to 1.00 for any twelve-month period ending
on the last day of the most recent fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.1(a) or 7.1(b),
as applicable.

56



--------------------------------------------------------------------------------



 



          (b) Limitation on Capital Expenditures. Make or commit to make any
Capital Expenditure in any fiscal year, in an aggregate amount in excess of the
corresponding amount set forth below opposite such fiscal year:

          YEAR   AMOUNT  
2006
  $ 75,000,000  
2007
  $ 75,000,000  
2008
  $ 80,000,000  
2009
  $ 85,000,000  
2010
  $ 90,000,000  
2011
  $ 90,000,000  

provided, that (A) 50% of any such amount referred to above, if not so expended
in cash in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year only, (B) Capital Expenditures
made during any fiscal year shall be deemed made, first, in respect of amounts
permitted for such fiscal year as provided above, second, in respect of amounts
carried over from the prior fiscal year pursuant to clause (A) above, and third,
in respect of Reinvestment Deferred Amounts from Asset Sales, and (C) the
amounts set forth above may be increased from time to time by Supplemental
Capital Expenditures and any such increase shall be set forth in a supplement to
this Agreement; provided, however that (i) the aggregate amount of all such
Supplemental Capital Expenditures for any fiscal year shall not exceed
$20,000,000 and (ii) the aggregate amount of all such Supplemental Capital
Expenditures shall not exceed the sum of (a) $50,000,000 plus (b) an amount
equal to 20% of aggregate Excess Cash Flow from the Closing Date through the end
of the most recently ended fiscal year (following the Closing Date) provided
that financial statements for such fiscal year have been delivered in accordance
with Section 7.1(a).
Notwithstanding the foregoing, the Loan Parties may make additional Capital
Expenditures in any fiscal year in excess of the amounts set forth above with
(i) Permitted Payments and (ii) Reinvestment Deferred Amounts (subject to the
order of application set forth above with respect to Reinvestment Deferred
Amounts for Asset Sales).
          8.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document (including
pursuant to any Facilities Increase);
     (b) unsecured Indebtedness arising from intercompany loans of any
Subsidiary Guarantor to the Borrower or of the Borrower to any Subsidiary
Guarantor;
     (c) Guarantee Obligations incurred in the ordinary course of business by
the Borrower or any of its Subsidiaries of obligations of the Borrower or any
Subsidiary Guarantor;
     (d) Indebtedness outstanding on the date hereof and listed on
Schedule 8.2(d);
     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens to finance the acquisition, construction or restoration of
fixed or capital assets of the Borrower or its Subsidiaries in an aggregate
principal amount not to exceed $30,000,000 at any

57



--------------------------------------------------------------------------------



 



one time outstanding; provided, that any Capital Expenditures related thereto
are otherwise permitted by Section 8.1(b);
     (f) (i) Indebtedness of the Borrower in respect of the Senior Subordinated
Notes in an aggregate principal amount not to exceed $18,100,000 and
(ii) Guarantee Obligations of the Subsidiary Guarantors in respect of such
Indebtedness, provided, that such Guarantee Obligations are subordinated to the
same extent as the obligations of the Borrower in respect of the Senior
Subordinated Notes;
     (g) (i) Indebtedness of the Borrower in respect of the Senior Notes in an
aggregate principal amount not to exceed $900,000,000 and (ii) Guarantee
Obligations of the Subsidiary Guarantors in respect of such Indebtedness;
     (h) Hedge Agreements permitted under Section 8.12;
     (i) additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries; provided, that (i) no Default or Event of Default is continuing or
would result from the incurrence thereof, (ii) the Consolidated Leverage Ratio
shall not exceed 6.50 to 1.00 (before and after giving effect to the incurrence
thereof), (iii) such Indebtedness has a maturity no less than 180 days after the
Term Loan Maturity Date, (iv) such Indebtedness is incurred on prevailing market
terms, including with respect to interest rates and (v) any amortization with
respect to such Indebtedness has been approved by the Administrative Agent, (any
such Indebtedness permitted by this subsection (i) “Permitted Unsecured Debt”));
     (j) Indebtedness constituting a Permitted Refinancing of other
Indebtedness;
     (k) performance bonds, surety bonds and appeal bonds required in the
ordinary course of business or in connection with judgments that do not result
in a Default or Event of Default;
     (l) Indebtedness arising from customary agreements providing for
indemnification, adjustment of purchase price or similar obligations, in each
case incurred or assumed in connection with the dispositions or purchase of
assets permitted by Section 8.5 and in the ordinary course of business;
     (m) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations and bankers’ acceptances, performance and surety bonds related
thereto and in the ordinary course of business and
     (n) Indebtedness arising under letters of credit issued on behalf of Group
Members in an aggregate face amount not to exceed $1,000,000.
          8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except for:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings; provided, that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;

58



--------------------------------------------------------------------------------



 



     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;
     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
     (f) Liens in existence on the date hereof listed on Schedule 8.3(f),
securing Indebtedness permitted by Section 8.2(d) and renewals and extensions
thereof in connection with a Permitted Refinancing; provided, that no such Lien
is extended to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition of fixed or
capital assets and renewals and extensions thereof in connection with a
refinancing thereof; provided, that (i) such Liens shall be created within
120 days after the acquisition of such fixed or capital assets, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased pursuant to any such refinancing;
     (h) Liens created pursuant to the Security Documents;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Borrower or any Subsidiary in
connection with a Permitted Acquisition or Permitted Asset Swap; provided, that
(i) such Liens were in existence prior to the contemplation of such merger or
consolidation (and not incurred in contemplation thereof), (ii) do not extend to
any assets other than those of the Person merged into or consolidated with the
Borrower or the applicable Subsidiary and (iii) any Indebtedness secured by such
Liens is permitted by Section 8.2;
     (k) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Borrower or any Subsidiary in a transaction
not prohibited by this Agreement; provided, that (i) such Liens were in
existence prior to such acquisition (and not incurred in contemplation thereof)
and (ii) any Indebtedness secured by such Liens is permitted by Section 8.2;
     (l) Liens and rights of setoff of banks and securities intermediaries in
respect of deposit accounts and securities accounts maintained in the ordinary
course of business;

59



--------------------------------------------------------------------------------



 



     (m) Liens arising under leases and subleases of Real Property (to the
extent such agreements do not constitute a Material Agreement) in the ordinary
course of business;
     (n) consignments of inventory in the ordinary course of business;
     (o) assignments of past due receivables solely for the purpose of
collection;
     (q) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate Fair Market Value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $5,000,000 at any one time;
     (r) judgment Liens so long as the related judgment does not constitute an
Event of Default; and
     (s) Liens arising in connection with the cash collateralization of letters
of credit to the extent permitted by Section 8.2(n).
          8.4 Fundamental Changes. Enter into any merger, consolidation, joint
venture or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of, all or substantially all of its
property or business, except that:
     (a) any Subsidiary of the Borrower may be merged or consolidated with or
into the Borrower (provided, that the Borrower shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided, that
(i) a Subsidiary Guarantor shall be the continuing or surviving corporation or
(ii) or simultaneously with such transaction, the continuing or surviving
corporation shall become a Subsidiary Guarantor and the provisions of
Section 7.10 shall be satisfied in connection therewith);
     (b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor;
     (c) any Subsidiary may merge with another Person (other than Holdings) to
effect a transaction permitted under Section 8.8(e); and
     (d) transactions permitted under Section 8.5 shall be permitted.
          8.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property in the ordinary course
of business;
     (b) the sale of inventory in the ordinary course of business;
     (c) Dispositions permitted by Section 8.4(b);
     (d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor, (ii) the Borrower’s Capital Stock to
Holdings or (iii) the Capital Stock of Holdings to the Parent;

60



--------------------------------------------------------------------------------



 



     (e) Dispositions of assets which are Permitted Asset Swaps to the extent
permitted by Section 8.8(e);
     (f) Dispositions which are Permitted Asset Sales; and
     (g) Dispositions of Cash Equivalents to the extent not prohibited by any
Loan Document.
          8.6 Restricted Payments. No Group Member shall, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment, except:
     (a) any Subsidiary may make Restricted Payments to the Borrower or any
Subsidiary Guarantor including dividends and distributions declared and paid on
the Capital Stock of the Borrower or any of its Subsidiaries;
     (b) (i) the Borrower may pay dividends or other payments to Holdings to
permit Holdings to pay any taxes that are due and payable by Holdings and the
Borrower as part of a consolidated group and (ii) Holdings may pay dividends in
common stock on the Capital Stock of Holdings to the Parent;
     (c) the Borrower may make payments (“Permitted Payments”) not exceeding an
amount equal to the sum of (i) $50,000,000 plus (ii) 100% of Consolidated EBITDA
of the Borrower since July 1, 2006 (less an amount equal to Consolidated
Interest Expense of the Borrower since July 1, 2006 multiplied by 1.4) plus
(iii) 100% of the cash equity contributions for sales of Capital Stock;
provided, that (A) no Default or Event of Default is continuing or would result
therefrom, (B) the Consolidated Leverage Ratio does not exceed 6.50 to 1.00
(before and after giving effect to such Permitted Payment) and (C) such payment
is otherwise permitted by the Borrower Indentures and any Subordinated Debt
Agreements; and
     (d) any Restricted Payment made in connection with a Permitted Refinancing.
          8.7 [Intentionally Omitted]
          8.8 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents (including in securities accounts and
deposit accounts of any Loan Party);
     (c) Guarantee Obligations to the extent permitted by Section 8.2;
     (d) loans and advances to employees of any Group Member of the Borrower in
the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for all Group Members not to exceed
$1,000,000 at any one time outstanding;
     (e) Permitted Acquisitions and Permitted Asset Swaps;

61



--------------------------------------------------------------------------------



 



     (f) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
     (g) Investments in securities of account debtors of a Group Member received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such account debtors or in connection with the
workout of any obligations of such account debtors;
     (h) Hedge Agreements permitted by Section 8.12;
     (i) intercompany Investments by any Group Member in the Borrower or any
other Loan Party;
     (j) non-cash consideration received, to the extent permitted by the Loan
Documents, in connection with the sale of property permitted by this Agreement;
     (k) Investments made with Permitted Payments; and
     (l) intercompany loans to the extent permitted by Section 8.2(b).
          8.9 Optional Payments and Modifications of Certain Debt Instruments.
(a) Except pursuant to (i) Permitted Refinancings to the extent permitted by
Section 8.2(j) or Permitted Payments to the extent permitted by Section 8.6(d),
make or offer to make any optional or voluntary payment, prepayment (including
mandatory prepayment), repurchase or redemption of or otherwise optionally or
voluntarily defease or segregate funds with respect to any indebtedness of any
Group Member (other than indebtedness permitted by Section 8.2(a), (b), (e) and
(h) (to the extent such prepayment, repurchase or repurchase is in connection
with a Permitted Refinancing), (b) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Borrower Indenture or any Subordinated Debt (other than any
such amendment, modification, waiver or other change that would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon; provided, that, any
consent fee paid in connection therewith is on customary market terms),
(c) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of Capital
Stock of any Group Member that is preferred stock (other than any such
amendment, modification, waiver or other change that would extend the scheduled
redemption date or reduce the amount of any scheduled redemption payment or
reduce the rate or extend any date for payment of dividends thereon; provided,
that, any consent fee paid in connection therewith is on customary market terms)
or (d) designate any Indebtedness (other than obligations of the Loan Parties
pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or any
other defined term having a similar purpose) for the purposes of any Borrower
Indenture, the Senior Note Indenture or any Subordinated Debt Agreement.
          8.10 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than the Borrower or any Subsidiary Guarantor) unless such
transaction is (a) otherwise permitted under this Agreement, (b) in the ordinary
course of business of the relevant Group Member, and (c) upon fair and
reasonable terms no less favorable to the relevant Group Member, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the Borrower and its Subsidiaries may
pay to the Parent fees and expenses pursuant to the Management Agreement, the
Equipment Lease and Switch Sharing Agreements and the Tax Allocation Agreement.

62



--------------------------------------------------------------------------------



 



          8.11 [Intentionally Omitted]
          8.12 Hedge Agreements. Enter into any Hedge Agreement, except Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock,
the Senior Subordinated Notes or the Senior Notes).
          8.13 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
          8.14 Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits, limits or imposes any condition upon the
ability of any Group Member to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure its obligations under the Loan Documents or any refinancing thereof
other than (a) this Agreement and the other Loan Documents, (b) provisions
existing at the date hereof contained in the Existing Indentures and in any
refinancing of the foregoing (to the extent permitted by this Agreement) after
the Closing Date which does not contain more restrictive provisions, and (c) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby).
          8.15 Clauses Restricting Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) the Borrower Indentures and any Permitted Refinancing thereof,
(iv) customary non-assignment provisions of any contracts and licenses and
restrictions in leases restricting subletting, (v) customary net worth
provisions contained in leases and other agreements entered into by the Borrower
or a Subsidiary in the ordinary course of business, (vi) customary
non-assignment provisions in contracts and licenses entered into in the ordinary
course of business, (vii) purchase money obligations and Capital Lease
Obligations that impose restrictions on the property purchased or leased,
(viii) provisions limiting the disposition or distribution of assets or property
in asset sale agreements and other similar agreements entered into in the
ordinary course of business, which limitation is applicable only to the assets
that are the subject of such agreements and (ix) restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business.
          8.16 Lines of Business. (a) Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
               (b) Holdings shall not engage in any business, operations or
activity, hold any property, or incur any obligations or Indebtedness, other
than (i) holding Capital Stock of the Borrower, (ii) issuing, selling and
redeeming its own Capital Stock, (iii) liabilities incident to its ownership of
the Borrower, (iv) holding directors’ and shareholders’ meetings, preparing
corporate and similar records and other activities required to maintain its
separate corporate or other legal structure, (v) preparing reports to, and
preparing and making notices to and filings with, Governmental Authorities and
to its holders of

63



--------------------------------------------------------------------------------



 



Capital Stock and (vi) receiving, and holding proceeds of, Restricted Payments
from the Borrower and its Subsidiaries and distributing the proceeds thereof to
the extent permitted in Section 8.6.
          8.17 Amendments to Material Agreements. Amend, supplement, terminate
or otherwise modify (pursuant to a waiver or otherwise) the terms and conditions
of any Material Agreement in a manner that could reasonably be expected to have
a Material Adverse Effect or, in the case of the Management Agreement, in a
manner that materially increases the obligations of the Borrower or any other
Group Member thereunder; provided, however, that the Borrower may amend,
supplement or otherwise modify the Roaming Agreement, notwithstanding the
foregoing restriction; provided that a copy of a resolution approved by the
board of directors of the Borrower and certified by the secretary of the
Borrower, that such amendment, supplement or modification is in the best
economic interests of the Borrower under the circumstances, has been provided to
the Administrative Agent.
          8.18 Use of Proceeds. Use any proceeds from the Loans made hereunder,
directly or indirectly, for the purposes of purchasing or carrying any “margin
securities” within the meaning of Regulations T, U or X promulgated by the Board
of Governors of the Federal Reserve Board or for the purpose of arranging for
the extension of credit secured, directly or indirectly, in whole or in part by
collateral that includes any “margin securities.”
SECTION 9. EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 7.4(a) (with respect to the
Borrower only), Section 7.7(a) or Section 8 of this Agreement or Sections 5.5
and 5.7(b) of the Guarantee and Collateral Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or any Lender; or
     (e) any Group Member (i) defaults in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (iii) defaults in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained

64



--------------------------------------------------------------------------------



 



in any instrument or agreement (including any Borrower Indenture or Subordinated
Debt Agreement) evidencing, securing or relating thereto, or any other event
shall occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder prior to its stated maturity or (in the case
of any such Indebtedness constituting a Guarantee Obligation) to become payable
or (iv) any such Indebtedness shall become or be declared to be due and payable,
or be required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; provided, that (A) a
default, event or condition described in clause (i), (ii), (iii) or (iv) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii), (iii) or (iv) of this paragraph (e) shall have occurred and
be continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $20,000,000 and (B) the provisions of this
paragraph (e) shall not apply to the Senior Subordinated Notes; or
     (f) (i) any Group Member shall commence any case, proceeding or other
action (A) under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any Group Member shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any Group Member any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
     (g) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan shall arise on
the assets of any Group Member or any Commonly Controlled Entity, (ii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Single Employer
Plan for purposes of Title IV of ERISA, (iii) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (iv) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan or (v) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (v) above, such event or condition,

65



--------------------------------------------------------------------------------



 



together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or
     (h) one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $20,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
     (i) any of the Security Documents shall cease, for any reason, to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby; or
     (j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
     (k) (a) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 50% of the
Voting Power of the Parent on a fully diluted basis; (b) the individuals who on
the Closing Date constituted the Board of Directors of the Parent, together with
any new directors whose election by the Board of Directors of the Parent or
whose nomination for election by the Parent’s stockholders was approved by a
vote of at least a majority of such Board of Directors then in office who either
were members of such Board of Directors on the Closing Date or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the members of such Board of Directors then in such
office; or
     (l) (i) Parent shall fail to own 100% of the Capital Stock of Holdings or
(ii) Holdings shall fail to own 100% of the Capital Stock of the Borrower free
and clear of all Liens (except Liens created by the Guarantee and Collateral
Agreement); or
     (m) any Specified Change of Control shall occur; or
     (n) the Senior Subordinated Notes, any Subordinated Debt or the guarantees
thereof shall cease, for any reason, to be validly subordinated to the Borrower
Credit Agreement Obligations or the obligations of any Guarantor under the
Guarantee and Collateral Agreement in respect thereof, as the case may be, as
provided in the Senior Subordinated Note Indenture or any Subordinated Debt
Agreement, or any Loan Party, any Affiliate of any Loan Party; or
     (o) any Authorization necessary for the ownership or operations of the
Borrower or any Subsidiary of the Borrower (including any FCC License) shall
expire, and on or prior to such expiration, the same shall not have been renewed
or replaced by another Authorization authorizing substantially the same
operations by such Person; (ii) any Authorization necessary for the ownership or
operations of the Borrower or any Subsidiary of the Borrower shall be canceled,
revoked, terminated, rescinded, annulled, suspended, or modified in a materially
adverse respect, or shall no longer be in full force and effect, or the grant or
the effectiveness thereof shall have been stayed, vacated, reversed, or set
aside, (iii) the Borrower or any Subsidiary of the Borrower is required by any
Governmental Authority to halt construction or operations under any

66



--------------------------------------------------------------------------------



 



Authorization and such action shall continue uncorrected for 30 days after the
applicable entity has received notice thereof; or (iv) any Governmental
Authority shall make any other adverse determination which, in each case has, or
could reasonably be expected to have, a Material Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents and any
Specified Hedge Agreements. After all such Letters of Credit shall have expired
or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents and any Specified Hedge Agreements shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrower (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.
SECTION 10. THE AGENTS
          10.1 Appointment. Each Lender (and, if applicable, each other Secured
Party) hereby irrevocably designates and appoints each Agent as the agent of
such Lender (and, if applicable, each other Secured Party) under this Agreement
and the other Loan Documents, and each such Lender (and, if applicable, each
other Secured Party) irrevocably authorizes such Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to such Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender or
other Secured Party, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent.

67



--------------------------------------------------------------------------------



 



          10.2 Delegation of Duties. Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
          10.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders or any other Secured
Party for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or any Specified Hedge Agreement or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The Agents
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document or any Specified Hedge
Agreement, or to inspect the properties, books or records of any Loan Party.
          10.4 Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.
          10.5 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender, the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders or any other
instructing group of Lenders specified by this Agreement); provided that unless
and until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Secured Parties.

68



--------------------------------------------------------------------------------



 



          10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if
applicable, each other Secured Party) expressly acknowledges that neither the
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates have made any representations or warranties to
it and that no act by any Agent hereafter taken, including any review of the
affairs of a Loan Party or any affiliate of a Loan Party, shall be deemed to
constitute any representation or warranty by any Agent to any Lender or any
other Secured Party. Each Lender (and, if applicable, each other Secured Party)
represents to the Agents that it has, independently and without reliance upon
any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Loans hereunder and enter into this
Agreement or any Specified Hedge Agreement. Each Lender (and, if applicable,
each other Secured Party) also represents that it will, independently and
without reliance upon any Agent or any other Lender or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents or
any Specified Hedge Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any other Secured Party with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
          10.7 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents, any Specified
Hedge Agreement or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
          10.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender”,
“Lenders”, “Secured Party” and “Secured Parties” shall include each Agent in its
individual capacity.

69



--------------------------------------------------------------------------------



 



          10.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or Section
9(f) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.
          10.10 Agents Generally. Except as expressly set forth herein, no Agent
shall have any duties or responsibilities hereunder in its capacity as such.
          10.11 The Bookrunners. The Bookrunners, in their capacity as such,
shall have no duties or responsibilities, and shall incur no liability, under
this Agreement and other Loan Documents.
SECTION 11. MISCELLANEOUS
          11.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
     (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or
     (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:
(i) forgive the principal amount or extend the final scheduled date of maturity
of any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post-default
increase in interest rates, which waiver shall be effective with the consent of
the Majority Facility

70



--------------------------------------------------------------------------------



 



Lenders of each adversely affected Facility) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement
(other than in connection with a Permitted Asset Sale or a Permitted Asset
Swap), in each case without the written consent of all Lenders;
(iv) amend, modify or waive any condition precedent to any extension of credit
set forth in Section 6.2 (including in connection with any waiver of an existing
Default or Event of Default) without the written consent of the applicable
Majority Facility Lenders with respect to the applicable Facility;
(v) amend, modify or waive any provision of Section 4.8 without the written
consent of the Majority Facility Lenders in respect of each Facility adversely
affected thereby;
(vi) reduce the amount of Net Cash Proceeds required to be applied to prepay
Loans under this Agreement without the written consent of the Majority Facility
Lenders with respect to each Facility;
(vii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility;
(viii) amend, modify or waive any provision of Section 9 without the written
consent of each Agent adversely affected thereby;
(ix) amend, modify or waive any provision of Section 3.3 or 3.4 without the
written consent of the Swingline Lender;
(x) amend, modify or waive any provision of Sections 3.7 to 3.14 without the
written consent of the Issuing Lender; or
(x) amend, modify or waive (A) any Loan Document so as to alter the ratable
treatment of the Borrower Hedge Agreement Obligations and the Borrower Credit
Agreement Obligations or (B) the definition of “Qualified Counterparty”,
“Specified Hedge Agreement”, “Obligations”,

71



--------------------------------------------------------------------------------



 



“Borrower Obligations” or “Borrower Hedge Agreement Obligations”, in each case,
in a manner adverse to any Qualified Counterparty with Obligations then
outstanding without the written consent of any such Qualified Counterparty. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement (including in connection with a Facilities
Increase) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof (collectively,
the “Additional Extensions of Credit”) to share ratably in the benefits of this
Agreement and the other Loan Documents with the Term Loans and Revolving
Extensions of Credit and the accrued interest and fees in respect thereof and
(b) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Majority Facility Lenders.
          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Tranche B Term Loans or all
outstanding Delayed Draw Term Loans (“Refinanced Term Loans”) with a replacement
“B” or “Delayed Draw” term loan tranche hereunder (“Replacement Term Loans”),
provided, that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Applicable Margin for such Replacement Term Loans shall not be higher
than the Applicable Margin for such Refinanced Term Loans, (c) the weighted
average life to maturity of such Replacement Term Loans shall not be shorter
than the weighted average life to maturity of such Refinanced Term Loans at the
time of such refinancing and (d) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
          If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
to purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders
agree that they shall, upon the Administrative Agent’s request, sell and assign
to the Administrative Agent or such Person, all of the Term Loans and Revolving
Commitments of such Non-Consenting Lenders for an amount equal to the principal
balance of all such Term Loans and any outstanding Revolving Loans held by such
Non-Consenting Lenders and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an

72



--------------------------------------------------------------------------------



 



executed Assignment and Assumption. In addition to the foregoing, the Borrower
may replace any Non-Consenting Lender pursuant to Section 4.13.
          11.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the Agents, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

         
 
  The Borrower:   American Cellular Corporation
 
      14201 Wireless Way
 
      Oklahoma City, OK 73134
 
      Attention: General Counsel
 
      Telecopy: (405) 529-8376
 
      Telephone: (405) 529-8500
 
       
 
  with a copy to:   Mayer, Brown, Rowe & Maw LLP
 
      71 South Wacker Drive
 
      Chicago, IL 60606
 
      Attention: John Lawlor, Esq.
 
      Telecopy: (405) 235-0439
 
      Telephone: (405) 235-9621
 
       
 
  The Administrative Agent:   Bear Stearns Corporate Lending Inc.
 
      245 Park Avenue
 
      New York, NY 10167
 
      Attention: Bryan Carter
 
      Telecopy: (212) 272-9184
 
      Telephone: (212) 272-2000
 
       
 
  with a copy to:   Weil, Gotshal & Manges LLP
 
      767 Fifth Avenue
 
      New York, NY 10153
 
      Attention: Morgan Bale
 
      Telecopy: (212) 310-8007
 
      Telephone: (212) 310-8000

provided, that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.

73



--------------------------------------------------------------------------------



 



          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          11.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to such Agent and filing and recording fees and
expenses, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Closing Date (in the case of amounts to be paid on the
Closing Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as such Agent shall deem appropriate, (b) to pay or
reimburse each Lender and Agent for all its reasonable out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to such Agent, (c) subject to Section 4.10 hereof and without duplication
thereof, to pay, indemnify, and hold each Lender and Agent harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender and
Agent and their respective officers, directors, employees, affiliates, agents
and controlling persons (each, an “Indemnitee”) harmless from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents (regardless of
whether any Loan Party is or is not a party to any such actions or suits) and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Group Member or
any of the Properties and the reasonable fees and expenses of legal counsel in
connection with claims, actions or proceedings by any Indemnitee against any
Loan Party under any Loan Document (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might

74



--------------------------------------------------------------------------------



 



have by statute or otherwise against any Indemnitee. All amounts due under this
Section 11.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 11.5 shall
be submitted to the Borrower as provided in Section 11.2, or to such other
Person or address as may be hereafter designated by the Borrower in a written
notice to the Administrative Agent. The agreements in this Section 11.5 shall
survive repayment of the Loans and all other amounts payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
     (A) the Borrower, provided, that no consent of the Borrower shall be
required for an (x) assignment to a Lender, an affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other Person, (y) any assignment by the Administrative Agent (or
its affiliates) or (z) any assignment of Term Loans;
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for (x) an assignment to an Assignee that
is a Lender immediately prior to giving effect to such assignment, except in the
case of an assignment of a Revolving Commitment to an Assignee that does not
already have a Revolving Commitment,(y) any assignment by the Administrative
Agent (or its affiliates) or (z) any assignment of Term Loans; and
     (C) in the case of any assignment of a Revolving Commitment, the Issuing
Lender and the Swingline Lender.
(ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Tranche B Term Facility or the Delayed Draw
Term Facility, $1,000,000) unless each of the Borrower and the Administrative
Agent otherwise consent; provided, that (1) no such consent of the Borrower
shall be required if an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

75



--------------------------------------------------------------------------------



 



     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and
     (D) in the case of an assignment to a related CLO (as defined below), the
assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents, provided that the Assignment and Assumption between such Lender and
such CLO may provide that such Lender will not, without the consent of such CLO,
agree to any amendment, modification or waiver that (1) requires the consent of
each Lender directly affected thereby pursuant to the proviso to the second
sentence of Section 11.1 and (2) directly affects such CLO.
          For the purposes of this Section 11.6, the terms “Approved Fund” and
“CLO” have the following meanings:
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a fund which invests in bank loans and similar extensions of credit, any
other fund that invests in bank loans and similar extensions of credit and is
managed by the same investment advisor as such Lender or by an affiliate of such
investment advisor.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an affiliate of such
Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 4.9, 4.10, 4.11 and 10.5; provided, however, in the case of
Section 4.10, a Lender shall only be entitled to such benefits with respect to
payments made prior to such Assignment and Assumption). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower,

76



--------------------------------------------------------------------------------



 



the Issuing Lender and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided, that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 4.9, 4.10 and 4.11 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 11.7(a) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 4.9 or 4.10 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 4.10 unless such Participant
complies with Section 4.10(d) or 4.10(e), and the Lender (in the case of a
Participant complying with Section 4.10(d)) must submit a Form W-8IMY.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 11.6(b). Each of the

77



--------------------------------------------------------------------------------



 



Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          11.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement expressly provides for payments to be allocated to a particular Lender
or to the Lenders under a particular Facility, if any Lender (a “Benefitted
Lender”) shall receive any payment of all or part of the Obligations owing to
it, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 9(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
          (b) In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided, that the failure to give such notice shall not affect
the validity of such setoff and application.
          11.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          11.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by any Agent or any

78



--------------------------------------------------------------------------------



 



Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
          11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          11.12 Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          11.13 Acknowledgments. The Borrower hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
          11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably

79



--------------------------------------------------------------------------------



 



authorized by each Secured Party (without requirement of notice to or consent of
any Secured Party except as expressly required by Section 11.1) to (i) take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (A) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 11.1 or (B) under the circumstances described in
paragraph (b) below and (ii) to subordinate any Lien of the Administrative Agent
to Liens permitted by Section 8.3(g).
          (b) At such time as the Loans, the Reimbursement Obligations and the
other Obligations (other than Unasserted Contingent Obligations and obligations
under or in respect of Hedge Agreements) shall have been paid in full, the
Commitments have been terminated and each outstanding Letter of Credit shall be
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and the net termination liability under or in respect of Specified Hedge
Agreements at such time shall have been paid in full, or secured by a collateral
arrangement satisfactory to the Qualified Counterparty in its sole discretion,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.
          11.15 Confidentiality. Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Agent or any Lender
from disclosing any such information (a) to any Agent, any other Lender or any
Lender Affiliate, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.
          11.16 WAIVERS OF JURY TRIAL. THE BORROWER, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
          11.17 Delivery of Addenda. Each initial Lender shall become a party to
this Agreement by delivering to the Administrative Agent an Addendum duly
executed by such Lender.
          11.18 Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Borrower that, pursuant to Section 326 of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
including the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

80



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

              AMERICAN CELLULAR CORPORATION, as Borrower
 
       
 
  By:   /s/ Ronald L. Ripley
 
      Name: Ronald L. Ripley
 
      Title: Vice President
 
            ACC LEASE CO., LLC, as Subsidiary Guarantor
 
       
 
  By:   /s/ Ronald L. Ripley
 
      Name: Ronald L. Ripley
 
      Title: Co-Manager
 
            ACC HOLDINGS, LLC, as Guarantor
 
       
 
  By: /   s/ Ronald L. Ripley
 
      Name: Ronald L. Ripley
 
      Title: Vice President
 
            BEAR STEARNS CORPORATE LENDING INC., as Administrative Agent
 
       
 
  By:   /s/ Victor Bulzacchelli
 
      Name: Victor Bulzacchelli
 
      Title: Vice President
 
            BEAR STEARNS CORPORATE LENDING INC., as a Lender
 
       
 
  By:   /s/ Victor Bulzacchelli
 
      Name: Victor Bulzacchelli
Title: Vice President

Signature Page to the Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex A
PRICING GRID

              Applicable Margin   Applicable Margin for Base Rate Pricing Level
  for Eurodollar Loans   Loans I   2.25   1.25 II   2.00   1.00 III   1.75  
0.75 IV   1.50   0.50

The Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted,
on and after each Adjustment Date (as defined below) occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
based on changes in the Consolidated Leverage Ratio, with each such adjustment
to become effective on the date (the “Adjustment Date”) that is three (3)
Business Days after the date on which the relevant financial statements are
delivered to the Lenders pursuant to Section 7.1 and to remain in effect until
the next adjustment to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 7.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Pricing Grid shall apply. On each Adjustment Date, the
Applicable Margin for Revolving Loans and Swingline Loans shall be adjusted to
be equal to the Applicable Margins opposite the Pricing Level determined to
exist on such Adjustment Date from the financial statements relating to such
Adjustment Date.
          As used herein, the following rules shall govern the determination of
Pricing Levels on each Adjustment Date:
          “Pricing Level I” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is greater than or equal to
4.5 to 1.00.
          “Pricing Level II” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 4.5 to 1.00 but
greater than or equal to 4.0 to 1.00.
          “Pricing Level III” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 4.0 to 1.00 but
greater than or equal to 3.5 to 1.00.
          “Pricing Level IV” shall exist on an Adjustment Date if the
Consolidated Leverage Ratio for the relevant period is less than 3.5 to 1.00.

 